ICJ_064_USDiplomaticStaffTehran_USA_IRN_1980-05-24_JUD_01_ME_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRÊTS,
AVIS CONSULTATIES
ET ORDONNANCES

1980

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS
AND ORDERS

 
INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING UNITED STATES
DIPLOMATIC AND CONSULAR STAFF
IN TEHRAN

(UNITED STATES OF AMERICA v. IRAN)

JUDGMENT OF 24 MAY 1980

1980

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU PERSONNEL
DIPLOMATIQUE ET CONSULAIRE
DES ÉTATS-UNIS À TEHERAN

(ETATS-UNIS D’AMERIQUE c. IRAN)

ARRET DU 24 MAI 1980
Official citation :

United States Diplomatic and Consular Staff in Tehran,
Judgment, I.C.J. Reports 1980, p. 3.

Mode officiel de citation :

Personnel diplomatique et consulaire des Etats-Unis à Téhéran,
arrêt, C.IJ. Recueil 1980, p. 3.

 

Sales number 45 1
No de vente :

 

 

 
24 MAY 1980
JUDGMENT

CASE CONCERNING UNITED STATES DIPLOMATIC
AND CONSULAR STAFF IN TEHRAN
(UNITED STATES OF AMERICA v. IRAN)

AFFAIRE RELATIVE AU PERSONNEL DIPLOMATIQUE
ET CONSULAIRE DES ÉTATS-UNIS À TÉHÉRAN
(ÉTATS-UNIS D’AMERIQUE c. IRAN)

24 MAI 1980
ARRÊT

 
COUR INTERNATIONALE DE JUSTICE
ANNÉE 1980
24 mai 1980

AFFAIRE RELATIVE AU PERSONNEL
DIPLOMATIQUE ET CONSULAIRE
DES ETATS-UNIS A TEHERAN

(ÉTATS-UNIS D’AMERIQUE c. IRAN)

Article 53 du Statut — Preuve des faits — Recevabilité de l'instance — L'existence
d’un différend politique plus large ne fait pas obstacle à instance judiciaire — La
procédure devant le Conseil de sécurité n’a pas d'effet restrictif pour la Cour —
Commission d'établissement des faits instituée par le Secrétaire général.

Compétence de la Cour — Protocoles de signature facultative aux conventions de
Vienne de 1961 et 1963 sur les relations diplomatiques et consulaires — Traité
d'amitié, de commerce et de droits consulaires de 1955 (Etats-Unis/Iran) — Dis-
position permettant de saisir la Cour du différend à moins que les parties ne
conviennent « de le régler par d'autres moyens pacifiques » — Droit d'introduire une
requête unilatérale — Les contre-mesures empêchent-elles d’invoquer le traité
d'amitié ? |

Responsabilité de l'Etat pour violation des conventions de 1961 et 1963 sur les
relations diplomatiques et consulaires — Faits de personnes n'agissant pas pour le
compte de l'Etat — Ces faits ne sont pas imputables à l'Etat — Manquement à
l'obligation de protéger commis par l'Etat — Décision ultérieure de perpétuer, au
nom de l'Etat, la situation ainsi créée — Utilisation de la situation comme moyen de
contrainte.

Problème de la justification possible du comportement de l'Etat du fait de cir-
constances spéciales — Remèdes en cas d'abus prévus par le droit diplomatique.

Effet cumulatif de violations successives d'obligations internationales — Carac-
tère fondamental du droit diplomatique et consulaire.

ARRÊT

Présents : Sir Humphrey WALDOCK, Président; M. ELIAS, Vice-Président ;
MM. FORSTER, GROS, LACHS, MOROZOV, NAGENDRA SINGH, RUDA,
MOSLER, TARAZI, ODA, AGO, EL-ERIAN, SETTE-CAMARA, BAXTER,
juges ; M. AQUARONE, Greffier.

1980
24 mai
Rôle général
n° 64

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 4

En l'affaire relative au personnel diplomatique et consulaire des Etats-Unis à
Téhéran,

entre

les Etats-Unis d'Amérique,

représentés par
l'honorable Roberts B. Owen, conseiller juridique du département d’Etat,
comme agent,

S. Exc. M™e Geri Joseph, ambassadeur des Etats-Unis d'Amérique aux Pays-
Bas,

comme agent adjoint,
M. Stephen M. Schwebel, conseiller juridique adjoint du département d'Etat,
comme agent adjoint et conseil,

M. Thomas J. Dunnigan, conseiller de l'ambassade des Etats-Unis d’Amé-
rique,

comme agent adjoint,
assistés par

M. David H. Small, assistant du conseiller juridique du département d'Etat,
M. Ted L. Stein, avocat-conseil au département d’Etat,
M. Hugh V. Simon Jr., deuxième secrétaire de l'ambassade des Etats-Unis
d'Amérique,
comme conseillers.
et

la République islamique d’Iran,

La Cour,
ainsi composée,
rend l'arrêt suivant :

1. Le 29 novembre 1979 le conseiller juridique du département d'Etat des
Etats-Unis d'Amérique a remis au Greffier une requête introduisant une instance
contre la République islamique d’Iran au sujet d’un différend relatif à la prise et à
la détention en otages de membres du personnel diplomatique et consulaire et de
certains autres ressortissants des Etats-Unis.

2. Conformément à l’article 40, paragraphe 2, du Statut et à article 38, para-
graphe 4, du Règlement de la Cour, la requête a été immédiatement communi-
quée au Gouvernement de l’Iran. Conformément à l’article 40, paragraphe 3, du
Statut et à l’article 42 du Règlement, le Secrétaire général de l'Organisation des
Nations Unies, les Membres des Nations Unies et les autres Etats admis à ester
devant la Cour ont été informés de la requête.

3. Le 29 novembre 1979, jour du dépôt de la requête, le Gouvernement des

 

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 5

Etats-Unis a déposé au Greffe de la Cour une demande en indication de mesures
conservatoires fondée sur l’article 41 du Statut et l’article 73 du Règlement. Par
ordonnance du 15 décembre 1979 la Cour, statuant à l’unanimité, a indiqué des
mesures conservatoires en l'instance.

4. Par ordonnance du Président de la Cour prise le 24 décembre 1979, la date
d’expiration des délais a été fixée au 15 janvier 1980 pour le dépôt du mémoire
des Etats-Unis et au 18 février 1980 pour le dépôt du contre-mémoire de l'Iran,
étant entendu que, si l'Iran désignait un agent pour comparaître devant la Cour
et présenter des observations sur l'affaire, il lui serait loisible de demander que
cette dernière date soit reconsidérée. Le mémoire des Etats-Unis a été déposé le
15 janvier 1980, dans le délai fixé, et a été communiqué au Gouvernement de
l'Iran ; ce gouvernement n’a pas déposé de contre-mémoire et n’a pas non plus
nommé d’agent ni demandé que la date d’expiration soit reconsidérée.

5. L'affaire s’est ainsi trouvée en état le 19 février 1980, le lendemain du jour
où expirait le délai fixé pour le dépôt du contre-mémoire de l'Iran. Dans des
circonstances qui sont expliquées aux paragraphes 41 et 42 ci-après, et les parties
ayant été dûment avisées, le début de la procédure orale a été fixé au 18 mars
1980 ; des audiences publiques ont eu lieu les 18, 19 et 20 mars 1980, durant
lesquelles la Cour a entendu les plaidoiries de l’agent et du conseil des Etats-
Unis ; le Gouvernement de l’Iran n’était pas représenté à ces audiences. Des
membres de la Cour ont adressé des questions à l’agent des Etats-Unis durant et
après les audiences ; il y a été répondu soit oralement à l'audience soit par écrit,
conformément à l’article 61, paragraphe 4, du Règlement.

6. Le6 décembre 1979 le Greffier a adressé la notification prévue à l’article 63
du Statut aux Etats qui, selon les renseignements fournis par le Secrétaire général
de l'Organisation des Nations Unies en tant que dépositaire, étaient parties à une
ou plusieurs des conventions et protocoles suivants :

a) la convention de Vienne de 1961 sur les relations diplomatiques ;

b) le protocole de signature facultative à cette convention concernant le règle-
ment obligatoire des différends ;

c) la convention de Vienne de 1963 sur les relations consulaires ;

d) le protocole de signature facultative à cette convention concernant le règle-
ment obligatoire des différends ;

e) la convention de 1973 sur la prévention et la répression des infractions contre
les personnes jouissant d’une protection internationale, y compris les agents
diplomatiques.

7. La Cour, après s'être renseignée à ce sujet auprès du Gouvernement
des Etats-Unis et avoir donné au Gouvernement de l'Iran la possibilité de
faire connaître son opinion, a décidé, conformément à l’article 53, paragra-
phe 2, du Règlement que des exemplaires des pièces de procédure et des
documents annexés seraient tenus à la disposition du public à dater du
25 mars 1980.

8. Dans la procédure écrite, les conclusions ci-après ont été déposées au nom
du Gouvernement des Etats-Unis d'Amérique :

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 6

dans la requête :

«les Etats-Unis demandent à la Cour de dire et juger :

a)

b)

c)

d)

que, en tolérant, en encourageant et en s’abstenant de prévenir et de
réprimer le comportement décrit dans l’exposé des faits qui précède, le
Gouvernement de l'Iran a violé ses obligations juridiques internationales
à l’égard des Etats-Unis telles qu’elles résultent

— des articles 22, 24, 25, 27, 29, 31, 37 et 47 de la convention de Vienne
sur les relations diplomatiques,

— des articles 28, 31, 33, 34, 36 et 40 de la convention de Vienne sur les
relations consulaires,

— des articles 4 et 7 de la convention sur la prévention et la répression
des infractions contre les personnes jouissant d’une protection inter-
nationale, y compris les agents diplomatiques,

— des articles II, paragraphe 4, XIII, XVIII et XIX du traité d'amitié,
de commerce et de droits consulaires entre les Etats-Unis et
l'Iran,

— des articles 2, paragraphes 3 et 4, et 33 de la Charte des Nations
Unies ;

que, conformément aux obligations juridiques internationales mention-

nées ci-dessus, le Gouvernement de l'Iran a Pobligation formelle d’as-

surer la libération immédiate de tous les ressortissants des Etats-Unis qui
sont actuellement détenus dans le bâtiment de l'ambassade des Etats-

Unis à Téhéran et de faire en sorte que toutes ces personnes et tous les

autres ressortissants des Etats-Unis en Iran soient autorisés a quitter

l'Iran en sécurité ;

que le Gouvernement de l'Iran doit réparation aux Etats-Unis, sur la

base de leur droit propre et dans l'exercice de leur droit de protection

diplomatique à l’égard de leurs ressortissants, en raison des violations
susmentionnées par l'Iran de ses obligations juridiques internationales
envers les Etats-Unis, le montant devant être déterminé par la Cour ;
que le Gouvernement de l’Iran remette aux autorités compétentes ira-
niennes aux fins de poursuites les personnes responsables des infractions
commises contre le bâtiment et le personnel de l’ambassade des Etats-
Unis et contre le bâtiment des consulats des Etats-Unis » ;

dans le mémoire :

« Le Gouvernement des Etats-Unis prie respectueusement la Cour de dire

et juger :

a)

que, en permettant, en tolérant, en encourageant, en adoptant, en s’ef-

forçant d’exploiter et en s’abstenant de prévenir et de réprimer le com-

portement décrit dans l'exposé des faits, le Gouvernement de la Répu-

blique islamique d’Iran a violé ses obligations juridiques internationales

à l’égard des Etats-Unis telles qu’elles résultent :

— des articles 22, 24, 25, 26, 27, 29, 31, 37, 44 et 47 de la convention de
Vienne sur les relations diplomatiques,

— des articles 5, 27, 28, 31, 33, 34, 35, 36, 40 et 72 de la convention de
Vienne sur les relations consulaires,

 

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 7

— des articles II, paragraphe 4, XIII, XVIII et XIX du traité d’amitié,
de commerce et de droits consulaires entre les Etats-Unis et
PIran,

— desarticles 2, 4 et 7 de la convention sur la prévention et la répression
des infractions contre les personnes jouissant d’une protection inter-
nationale, y compris les agents diplomatiques ;

b) que, conformément aux obligations juridiques internationales mention-
nées ci-dessus :

i) le Gouvernement de la République islamique d’Iran doit immédia-
tement faire en sorte que les locaux de l'ambassade, de la chancellerie
et des consulats des Etats-Unis soient remis en possession des auto-
rités des Etats-Unis et placés sous leur contrôle exclusif, et doit
assurer leur inviolabilité et leur protection effective conformément
aux traités en vigueur entre les deux Etats et au droit international
général ;

ii) le Gouvernement de la République islamique d’Iran doit assurer la
libération immédiate et sans aucune exception de tous les ressortis-
sants des Etats-Unis qui sont ou ont été détenus à l'ambassade des
Etats-Unis d'Amérique ou au ministère des affaires étrangères à
Téhéran ou qui sont ou ont été détenus en otages ailleurs, et accorder
pleine protection à ces personnes conformément aux traités en
vigueur entre les deux Etats et au droit international général ;

iii) le Gouvernement de la République islamique d’Iran doit désormais
reconnaître à tous les membres du personnel diplomatique et
consulaire des Etats-Unis la protection, les privilèges et les immu-
nités auxquels ils ont droit conformément aux traités en vigueur
entre les deux Etats et au droit international général, notamment
limmunité à l'égard de toute forme de juridiction criminelle et la
liberté et les moyens de quitter le territoire iranien ;

iv) le Gouvernement de la République islamique d’Iran doit, en recon-
naissant aux membres du personnel diplomatique et consulaire des
Etats-Unis la protection, les priviléges et les immunités auxquels ils
ont droit, notamment l’immunité à légard de toute forme de juri-
diction criminelle, faire en sorte qu’aucun d’eux ne soit contraint de
comparaître comme accusé ou comme témoin, déclarant, source
d’information, ou à tout autre titre, dans une instance, officielle ou
non, entamée par le Gouvernement de l’Iran ou avec son acquies-
cement, quelle que soit la dénomination de cette instance : « pro-
cès», «jury d’accusation» ou «commission internationale »,
etc. ;

v) le Gouvernement de la République islamique d’Iran doit déférer aux
fins de poursuite à ses autorités compétentes ou extrader aux Etats-
Unis les responsables des infractions commises contre le personnel et
les locaux de l’ambassade et des consulats des Etats-Unis en
Tran ;

c) qu’en vertu de leur droit propre et dans l’exercice de leur droit de

protection diplomatique de leurs ressortissants détenus en otages les
Etats-Unis d'Amérique ont droit à ce que la République islamique d’Iran

8
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 8

leur verse, à raison des violations des obligations juridiques internatio-
nales susvisées dont elle est tenue à leur égard, une réparation dont la
Cour déterminera le montant à un stade ultérieur de la procédure. »

9. A l'issue de la procédure orale, des conclusions écrites ont été déposées au
Greffe au nom du Gouvernement des Etats-Unis d'Amérique conformément à
l’article 60, paragraphe 2, du Règlement ; copie en a été transmise au Gouver-
nement de l’Iran. Ces conclusions sont identiques à celles qui figurent dans le
mémoire des Etats-Unis.

10. Aucune pièce écrite n’a été déposée par le Gouvernement de l'Iran et
celui-ci ne s’est pas fait représenter à la procédure orale ; aucune conclusion n’a
donc été présentée en son nom. Toutefois, l'attitude de ce gouvernement a été
définie dans deux communications adressées à la Cour par le ministre des
affaires étrangères d’Iran ; la première consiste en une lettre du 9 décembre 1979
transmise par télégramme le même jour, dont le texte intégral est reproduit dans
Pordonnance de la Cour du 15 décembre 1979 (C.I.J. Recueil 1979, p. 10-11) ; la
deuxième est une lettre du 16 mars 1980 transmise par télex et reçue le 17 mars
1980, dont le texte, très proche de celui de la lettre du 9 décembre 1979, est
reproduit ci-après :

« Pai l'honneur d’accuser réception des télégrammes concernant la réu-
nion, le 17 mars 1980, de la Cour internationale de Justice, sur requête du
Gouvernement des Etats-Unis d'Amérique, et de vous exposer ci-dessous
encore une fois la position du Gouvernement de la République islamique
d'Iran à cet égard :

Le Gouvernement de la République islamique d’Iran tient à exprimer le
respect qu’il voue à la Cour internationale de Justice et à ses distingués
membres pour l’œuvre par eux accomplie dans la recherche de solutions
justes et équitables aux conflits juridiques entre Etats et à attirer respec-
tueusement l’attention de la Cour sur les racines profondes et l’essence
même de la révolution islamique de l’Iran, révolution de toute une nation
opprimée contre les oppresseurs et leurs maîtres, et dont l'examen des
multiples répercussions relève essentiellement et directement de la souve-
raineté nationale de l'Iran.

Le Gouvernement de la République islamique d'Iran estime que la Cour
ne peut et ne doit se saisir de l'affaire qui lui est soumise par le Gouver-
nement d'Amérique, et de façon fort révélatrice, limitée à la soi-disant
question des « otages de l'ambassade américaine à Téhéran ».

Cette question, en effet, ne représente qu’un élément marginal et secon-
daire d’un problème d’ensemble dont elle ne saurait être étudiée séparément
et qui englobe entre autres plus de vingt-cinq ans d’ingérences continuelles
par les Etats-Unis dans les affaires intérieures de l’Iran, d’exploitation
éhontée de notre pays et de multiples crimes perpétrés contre le peuple
iranien, envers et contre toutes les normes internationales et humani-
taires.

Le problème en cause dans le conflit existant entre l’Iran et les Etats-Unis
ne tient donc pas de l’interprétation et de lapplication des traités sur

9

 

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 9

lesquels se base la requête américaine, mais découle d’une situation d’en-
semble comprenant des éléments beaucoup plus fondamentaux et plus
complexes. En conséquence, la Cour ne peut examiner la requête américaine
en dehors de son vrai contexte à savoir l’ensemble du dossier politique des
relations entre l'Iran et les Etats-Unis au cours de ces vingt-cinq années.

En ce qui concerne la demande de mesures conservatoires, telle que
formulée par les Etats-Unis, elle implique en fait que la Cour ait jugé de la
substance même de l'affaire qui lui est soumise, ce que celle-ci ne saurait
faire sans violer les normes qui régissent sa compétence, d’autre part, les
mesures conservatoires étant par définition, destinées à protéger les intérêts
des parties en cause, elles ne pourraient avoir le caractère unilatéral de la
requête présentée par le Gouvernement américain. »

Les questions soulevées dans ces deux communications seront examinées plus
loin dans le présent arrêt (paragraphes 33-38 et 81-82).

11. La position adoptée par le Gouvernement de l'Iran à l'égard de la
présente instance entraîne l’application de l’article 53 du Statut, en vertu
duquel la Cour doit s’assurer notamment que les conclusions du deman-
deur sont fondées en fait. Comme la Cour l’a dit à propos de cet article en
l'affaire du Détroit de Corfou, une telle obligation s’entend dans certaines
limites :

« Tout en prescrivant ainsi à la Cour de procéder à un examen des
conclusions de la Partie comparante, l’article 53 n’a pas pour effet de
lui imposer la tâche d’en vérifier exactitude dans tous les détails —
tâche qui, dans certains cas et en raison de l’absence de contradiction,
pourrait s'avérer pratiquement impossible. Il suffit que, par les voies
qu’elle estime appropriées, la Cour acquière la conviction que ces
conclusions sont fondées. » (C.J. Recueil 1949, p. 248.)

En l’espèce les Etats-Unis ont fait valoir que, par suite des événements
survenus en Iran qui sont à l’origine de leurs demandes, ils n’ont pu
prendre contact avec leurs représentants diplomatiques et consulaires ni
avoir accès à leurs locaux et à leurs archives diplomatiques et consulaires
dans ce pays ; il ne leur a donc pas été possible d’apporter des preuves
détaillées de certains faits survenus à partir du 4 novembre 1979. L’absence
de données de fait sur le traitement et la condition des personnes détenues
en otages à Téhéran a été mentionnée comme exemple. Sur ce point,
cependant, les Etats-Unis ont produit, sans indiquer les noms des intéres-
sés, des copies de déclarations sous serment de six des treize otages qui ont
été libérés et rapatriés aux Etats-Unis en novembre 1979 après deux
semaines de détention.

12. La plupart des faits essentiels de l’affaire sont de notoriété publique
et ont été largement évoqués dans la presse mondiale ainsi que dans des
émissions de radiodiffusion et de télévision de l'Iran et d’ailleurs. Les

10

 

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 10

Etats-Unis les ont présentés à la Cour dans leur mémoire, dans les plai-
doiries de leur agent et de leur conseil et dans leurs réponses écrites à des
questions de membres de la Cour. Les annexes au mémoire comportent de
nombreux extraits de déclarations faites par des personnalités iraniennes
et américaines, soit au cours de conférences de presse, soit à la radiodif-
fusion et à la télévision, extraits qui ont été soumis à la Cour à l’appui de la
demande en indication de mesures conservatoires ou de l'exposé des faits
figurant dans le mémoire. On trouve également dans celui-ci une attesta-
tion d’un haut fonctionnaire du département d’Etat des Etats-Unis qui a
« la responsabilité globale, dans ce département, des questions relatives à
la crise iranienne ». Tout en soulignant que, dans les circonstances de
Pespéce, les Etats-Unis ont dû s’appuyer sur les comptes rendus des jour-
naux, de la radiodiffusion et de la télévision pour étayer un certain nombre
des faits rapportés dans le mémoire, ce haut fonctionnaire certifie qu’au-
tant qu’il le sache les faits exposés dans le mémoire sont exacts. En outre,
après le dépôt du mémoire, les Etats-Unis ont, avec l’autorisation de la
Cour, déposé un grand nombre de documents supplémentaires analogues a
ceux qui avaient été soumis auparavant, afin de mettre à jour information
dont disposait la Cour au sujet de la situation persistante caractérisée par
l'occupation de l’ambassade et la détention des otages.

13. Il en résulte que la Cour dispose d’une masse de renseignements de
sources diverses sur les faits et circonstances de la présente affaire, y
compris de nombreuses déclarations officielles des autorités iraniennes et
américaines. Pour les nouvelles d’origine iranienne transmises par les
Journaux, la radiodiffusion et la télévision, la Cour a dû recourir dans
certains cas à des traductions en langue anglaise fournies par le deman-
deur. Les renseignements disponibles sont néanmoins d’une cohérence et
d’une concordance totales en ce qui concerne les principaux faits et cir-
constances de l’affaire. La Cour les a communiqués au Gouvernement de
lIran, ainsi que le mémoire des Etats-Unis et les comptes rendus
d’audiences, sans que ce gouvernement ait opposé la moindre dénégation
ou mis en doute les faits allégués par les Etats-Unis devant la Cour. En
conséquence la Cour est convaincue qu’au sens de l’article 53 du Statut les
allégations de fait sur lesquelles reposent les demandes des Etats-Unis en
l'espèce sont fondées.

14. Avant d’examiner les événements du 4 novembre 1979 directement
incriminés par le Gouvernement des Etats-Unis, il convient de mentionner
certains autres incidents qui se sont produits auparavant. Le 14 février
1979 vers 10 h 45, pendant la période d’agitation qui a suivi en Iran la chute
du gouvernement de M. Bakhtiar, dernier premier ministre nommé par le
Chah, un groupe armé a attaqué et pris ’ambassade des Etats-Unis à
Téhéran, faisant prisonnières les soixante-dix personnes qui s’y trouvaient,
y compris l’ambassadeur. Deux personnes en rapport avec le personnel de
l’ambassade ont été tuées, l'ambassade a été gravement endommagée et la

11

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 11

résidence de l’ambassadeur a souffert de certains actes de pillage. A cette
occasion, bien qu’elles n’aient pu empêcher l’irruption des manifestants,
les autorités iraniennes ont réagi rapidement quand l’ambassade a deman-
dé, l'attaque étant en cours, qu’on lui vienne en aide d’urgence. Vers midi
M. Yazdi, alors vice-premier ministre, est arrivé à l'ambassade en compa-
gnie d’un représentant de la police nationale, d’une autre personnalité et
d’un contingent de gardiens de la révolution ; ceux-ci ont mis fin au
désordre et remis les lieux en possession des diplomates des Etats-Unis. Le
11 mars 1979, l'ambassadeur des Etats-Unis a reçu une lettre du premier
ministre, M. Bazargan, en date du 1er mars, où celui-ci exprimait des regrets
pour l'attaque de l’ambassade, annonçait que des dispositions avaient été
prises pour prévenir la répétition d’incidents semblables et se déclarait
disposé à réparer les dommages causés. Des attaques ont aussi eu lieu à la
même époque contre les consulats des Etats-Unis à Tabriz et à Chiraz.

15. En octobre 1979 le Gouvernement des Etats-Unis envisageait d’au-
toriser l’ancien chah d’Iran, qui se trouvait alors au Mexique, à se rendre
aux Etats-Unis pour y subir un traitement médical. Les milieux gouver-
nementaux américains craignaient que, dans le climat politique qui régnait
alors en Iran, l’admission de l’ancien Chah n’accroisse la tension existant
entre les deux Etats et, entre autres effets, n’entraîne de nouveaux actes de
violence contre l’ambassade des Etats-Unis à Téhéran. Aussi fut-il décidé
de demander au Gouvernement de l’Iran l’assurance qu’il accorderait à
l'ambassade une protection adéquate. Le 21 octobre 1979, à une réunion à
laquelle participaient le premier ministre d'Iran, M. Bazargan, le ministre
des affaires étrangères, M. Yazdi, et le chargé d’affaires des Etats-Unis à
Téhéran, le Gouvernement de l'Iran a été avisé de la décision de laisser
entrer l’ancien Chah aux Etats-Unis et de l’inquiétude du Gouvernement
des Etats-Unis quant aux réactions possibles du public à Téhéran. Lorsque
le chargé d’affaires des Etats-Unis a demandé à être assuré que l’ambas-
sade et son personnel bénéficieraient de la protection voulue, le ministre
des affaires étrangères d’Iran a promis que le Gouvernement de l'Iran
remplirait son obligation internationale de protéger l'ambassade. La même
demande a été formulée à une nouvelle réunion qui a eu lieu le lendemain,
22 octobre, et le ministre des affaires étrangères a renouvelé ses assurances.
L'ancien Chah est arrivé le même jour aux Etats-Unis. Le 30 octobre le
Gouvernement de l'Iran, qui avait exprimé à diverses reprises sa ferme
opposition à l'admission de l’ancien Chah aux Etats-Unis et avait prié les
Etats-Unis de permettre à deux médecins iraniens de vérifier la réalité et la
nature de sa maladie, a demandé aux Etats-Unis de faire en sorte qu’il
retourne en Iran. Le 31 octobre le commandant de la police nationale
iranienne a cependant indiqué au responsable de la sécurité de l'ambassade
des Etats-Unis que la police avait reçu pour instructions de veiller à la
complète protection du personnel de l’ambassade.

16. Le 1er novembre 1979, alors qu’une très grande manifestation se
déroulait dans un autre quartier de Téhéran, de nombreux manifestants
ont passé et repassé devant l'ambassade des Etats-Unis. Dans le cadre des
dispositions de sécurité alors en vigueur, les autorités iraniennes mainte-

12

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 12

naient normalement dix à quinze agents de police en uniforme à l'extérieur
de l'enceinte de l'ambassade et un détachement de gardiens de la révolu-
tion à proximité. A cette occasion le contingent habituel de police était à
son poste à l'extérieur de l’enceinte, et l'ambassade a fait part au dépar-
tement d’Etat de sa certitude de pouvoir obtenir une protection accrue s’il
en était besoin. Le chef de la police s’est rendu en personne à l'ambassade
et y a rencontré le chargé d’affaires, lequel a informé Washington que ce
fonctionnaire « prenait son travail de protection de l’ambassade très au
sérieux ». Des appels ont été lancés par la radiodiffusion et par la person-
nalité qui dirigeait la prière à la manifestation principale en cours dans un
autre quartier, afin que la population ne se porte pas vers l’ambassade.
Pendant la journée, le nombre des manifestants devant l'ambassade s’est
situé autour de cinq mille, mais les forces iraniennes de sécurité n’ont pas
relâché leur protection. Le même soir, au moment où la foule se dispersait,
le chef du protocole et le chef de la police iraniens ont dit au chargé
d’affaires combien ils étaient soulagés que tout se fût bien passé.

17. Le 4 novembre 1979 vers 10 h 30 du matin, au cours d’une mani-
festation de quelque trois mille personnes, un fort groupe armé de plusieurs
centaines de personnes a fait irruption dans l'enceinte de l'ambassade des
Etats-Unis à Téhéran. Les forces de sécurité iraniennes — a-t-on dit — ont
purement et simplement disparu ; il est certain en tout cas qu’elles n’ont
apparemment rien fait pour décourager les manifestants ou pour les
empêcher de s'emparer des locaux de l'ambassade. Le groupe des enva-
hisseurs (qui se sont qualifiés eux-mêmes depuis lors d’« étudiants musul-
mans partisans de la politique de l’imam » et qui seront appelés ci-après les
militants) s’est introduit par la force dans l’enceinte, puis au rez-de-
chaussée de la chancellerie. Plus de deux heures après le début de l'attaque,
après avoir essayé de mettre le feu à la chancellerie et de découper au
chalumeau les portes d’acier de l’étage supérieur, les militants ont réussi à
envahir celui-ci; une heure plus tard la chambre forte principale est
tombée en leur pouvoir. Les militants se sont aussi emparés des autres
bâtiments sis dans l'enceinte, y compris les différentes résidences. Au cours
de Vattaque tous les membres du personnel diplomatique et consulaire
ainsi que les autres personnes qui se trouvaient sur les lieux ont été pris en
otages et détenus dans l’enceinte de l'ambassade ; plus tard des mem-
bres du personnel, ainsi qu’un autre ressortissant des Etats-Unis, cap-
turés ailleurs dans Téhéran, ont éte amenés à l’ambassade et réunis aux
otages.

18. Pendant les trois heures ou plus que cette attaque a duré, des appels
à l’aide répétés ont été adressés de l'ambassade au ministère des affaires
étrangères d’Iran et le chargé d’affaires des Etats-Unis, qui se trouvait alors
au ministère des affaires étrangères avec deux autres membres de la mis-
sion, s’est aussi efforcé à plusieurs reprises, par des conversations directes,
d'obtenir l'assistance des autorités iraniennes. Du ministère, il a pris con-
tact avec le cabinet du premier ministre et avec des fonctionnaires des
affaires étrangères. Il a également été demandé au chargé d’affaires d'Iran
à Washington d’apporter son aide pour que cesse l’occupation de l’am-

13

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 13

bassade. Malgré ces demandes réitérées, aucune force de sécurité iranienne
n’a été dépêchée à temps pour prêter secours et protection à l’ambassade.
En fait, lorsque des gardiens de la révolution, envoyés par le gouvernement
pour « empêcher des affrontements », sont finalement arrivés sur les lieux,
ils ont estimé que leur seul rôle était de « protéger la sécurité des otages et
des étudiants », ainsi qu’il ressort des déclarations ultérieures du porte-
parole du Gouvernement de l’Iran et d’un commandant des gardiens. Le
Gouvernement de l'Iran n’a rien fait pour dégager les locaux de l’ambas-
sade, pour délivrer les personnes prises en otages, ni pour persuader les
militants de mettre fin à l’action contre l'ambassade.

19. Le matin du 5 novembre, quelques heures seulement après la chute
de l’ambassade, les consulats des Etats-Unis à Tabriz et à Chiraz étaient
occupés à leur tour ; là encore le Gouvernement de l’Iran n’a pris aucune
mesure de protection. Ces consulats ayant suspendu toute activité depuis
l'attaque de février 1979 (paragraphe 14 ci-dessus), aucun fonctionnaire
des Etats-Unis n’y a été capturé.

20. La mission diplomatique et les postes consulaires des Etats-Unis en
Iran n’ont pas été les seuls à être visés par des manifestations au cours de la
période révolutionnaire dans ce pays. Le 5 novembre 1979 un groupe a
envahi l’ambassade du Royaume-Uni, mais en a été chassé après une brève
occupation. Le 6 novembre 1979 le consulat d’Irak à Kermanchah a été
temporairement occupé, mais il a été évacué sur l’ordre de l’ayatollah
Khomeini ; ses locaux et les biens qui s’y trouvaient n’ont subi aucun
dommage. Le 1er janvier 1980 l’ambassade de l'URSS à Téhéran a été
attaquée par une foule nombreuse mais, grâce à la protection fournie par
les autorités iraniennes, elle n’a pas subi de dommage important.

21. Les locaux de l'ambassade des Etats-Unis à Téhéran sont toujours
aux mains des militants et il semble en aller de même pour les consulats de
Tabriz et de Chiraz. Sur le nombre total de citoyens américains capturés et
retenus en otages, treize ont été libérés les 18-20 novembre 1979, mais les
autres sont encore détenus à ce jour. Les treize otages libérés l’ont été à la
suite d’une décision du 17 novembre 1979, par laquelle l’ayatollah Kho-
meini invitait les militants à « remettre au ministère des affaires étrangères
les Noirs et les femmes, s’il est prouvé qu’ils n’ont pas eu d’activité d’es-
pionnage, afin qu’ils soient immédiatement expulsés d'Iran ».

22. D’après les renseignements que les Etats-Unis ont fournis à la Cour,
les otages encore détenus en Iran comprennent au moins vingt-huit per-
sonnes ayant la qualité dûment reconnue par le Gouvernement de l'Iran de
« membres du personnel diplomatique » au sens de la convention de
Vienne de 1961 sur les relations diplomatiques, au moins vingt ayant la
qualité également reconnue de « membres du personnel administratif et
technique » au sens de cette convention et deux autres ressortissants des
Etats-Unis n’ayant ni statut diplomatique ni statut consulaire. Quatre des
personnes qui ont la qualité de membres du personnel diplomatique
appartiennent à la section consulaire de la mission.

14

 

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 14

23. Le Gouvernement des Etats-Unis a allégué que des otages ont subi
des traitements inhumains ; les militants et les autorités iraniennes ont
affirmé que les otages sont bien traités et ont autorisé des visites spéciales
de personnalités religieuses et de représentants du Comité international de
la Croix-Rouge. Toutefois les allégations précises de mauvais traitements
n’ont pas été réfutées. Comme exemples des faits ainsi allégués, mention-
nés dans certaines des déclarations sous serment d’otages libérés en
novembre 1979, on peut citer ce qui suit: au début de Poccupation de
l'ambassade, des otages ont été promenés, mains liées et yeux bandés,
devant des foules hostiles et scandant des slogans ; pendant la période
initiale de leur captivité au moins, des otages ont été attachés et on leur a
souvent bandé les yeux, ils ont été privés de courrier et de toute commu-
nication avec leur gouvernement ou entre eux, soumis à des interrogatoires,
menacés avec des armes.

24. Les archives et documents de l’ambassade des Etats-Unis qui n’ont
pas été détruits par le personnel pendant l'attaque du 4 novembre ont été
pillés par les militants. Des documents présentés comme en faisant partie
ont été divulgués par eux ainsi que par les médias sous contrôle du gou-
vernement.

25. Le chargé d’affaires des Etats-Unis à Téhéran et les deux autres
membres du personnel diplomatique de Pambassade qui se trouvaient
dans les locaux du ministère des affaires étrangères d'Iran au moment de
Yattaque ne les ont pas quittés depuis lors; leur situation exacte au
ministère a donné lieu à des déclarations contradictoires. Le 7 novem-
bre 1979 le ministère des affaires étrangères d'Iran a annoncé que,
« comme la protection des étrangers est du devoir du Gouvernement de
l'Iran », le chargé d’affaires « restait » dans ses locaux. Le 1e décembre
1979 M. Sadegh Ghotbzadeh, devenu entre-temps ministre des affaires
étrangères, déclarait :

«il a été annoncé que, si le chargé d’affaires de l’ambassade des
Etats-Unis et ses deux compagnons, qui ont cherché asile au ministère
des affaires étrangères d’Iran, quittaient ce ministère, le ministère
n’assumerait aucune responsabilité à leur sujet ».

Selon un article de journal du 4 décembre, le ministre des affaires étran-
gères a complété cette déclaration en disant que, tant qu’ils seraient au
ministère, il s’engageait personnellement à ce que rien ne leur arrive, mais
que « dès qu'ils quitteront l’enceinte du ministère, ils retomberont entre les
mains de la justice et je serai alors le premier à demander qu’on les arrête et
qu’on les juge ». Les militants ont proclamé qu’ils considéraient aussi le
chargé d’affaires et ses deux collègues comme des otages. Lorsqu’en mars
1980 le procureur général de la révolution islamique d’Iran a demandé que
Pun des trois diplomates lui soit livré, le ministre des affaires étrangères a
annoncé :

« Quant au sort à réserver aux trois Américains qui se trouvent au
ministère des affaires étrangères, la décision dépend tout d’abord de
l’imam de la nation [c’est-à-dire de l’ayatollah Khomeini] ; au cas où

15

 

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 15

celui-ci ne prendrait pas de décision ferme à ce sujet, c’est le conseil de
la révolution qui trancherait la question. »

26. Dès le début de l’attaque contre leur ambassade à Téhéran, les
Etats-Unis ont protesté auprès du Gouvernement de l'Iran aussi bien
contre l’attaque elle-même que contre la capture et la détention des otages.
Le 7 novembre M. Ramsey Clark, ancien Attorney-General des Etats-Unis,
a été désigné pour se rendre en Iran avec un collaborateur afin de remettre
a l’ayatollah Khomeini un message du président des Etats-Unis. Le
demandeur n’a pas communiqué a la Cour le texte de ce message, mais il lui
a fait connaitre que le Gouvernement des Etats-Unis y protestait contre le
comportement du Gouvernement de l’Iran et demandait la libération des
otages et que M. Clark était en outre autorisé 4 discuter toutes les possi-
bilités de résolution de la crise. Alors que M. Clark était en route, la
radiodiffusion de Téhéran a transmis un message du 7 novembre de l’aya-
tollah Khomeini, qui interdisait formellement aux membres du conseil de
la révolution et aux personnalités responsables de rencontrer les représen-
tants des Etats-Unis. Il était indiqué dans ce message que « l’ambassade
des Etats-Unis en Iran est le centre d’espionnage de nos ennemis contre
notre mouvement islamique sacré » et que :

« Si les Etats-Unis remettaient à l'Iran le Chah déposé ... et aban-
donnaient l’espionnage contre notre mouvement, la voie des pour-
parlers serait ouverte sur la question de certaines relations qui sont
dans l’intérêt de la nation. »

Ultérieurement, en dépit des efforts faits par le Gouvernement des Etats-
Unis pour entamer des négociations, il est apparu clairement que les
autorités iraniennes entendaient n'avoir aucun contact direct avec les
représentants du Gouvernement des Etats-Unis au sujet de la détention
des otages.

27. Au cours de la période écoulée depuis la prise de l'ambassade,
diverses personnalités gouvernementales iraniennes ont fait un certain
nombre de déclarations pertinentes pour l'examen par la Cour des res-
ponsabilités attribuées au Gouvernement de l'Iran dans les conclusions des
Etats-Unis. La Cour en traitera dans le cadre de l’étude de ces conclusions
(paragraphes 59 et 70-74 ci-après).

28. Le 9 novembre 1979 le représentant permanent des Etats-Unis aux
Nations Unies a adressé une lettre au Président du Conseil de sécurité pour
demander que soit examiné d'urgence ce qui pourrait être fait afin que les
otages soient relâchés et que soit rétablie « l'inviolabilité du personnel et
des locaux diplomatiques ». Le même jour le Président du Conseil de
sécurité a fait une déclaration publique demandant la libération des otages
et le Président de l’Assemblée générale a annoncé qu'il envoyait person-
nellement un appel en ce sens à l’ayatollah Khomeini. Le 25 novembre

16

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 16

1979 le Secrétaire général de l'Organisation des Nations Unies a adressé
une lettre au Président du Conseil de sécurité, où il évoquait la prise de
l'ambassade des Etats-Unis à Téhéran et la détention de son personnel
diplomatique et demandait que le Conseil se réunisse d’urgence « en vue de
rechercher une solution pacifique du problème ». Le Conseil de sécurité
s’est réuni les 27 novembre et 4 décembre 1979 ; à cette dernière date,
aucun représentant de l’Iran n’était présent, mais le Conseil a pris note
d’une lettre du 13 novembre 1979 du responsable du ministère des affaires
étrangères d'Iran au Secrétaire général. Le Conseil de sécurité a alors
adopté la résolution 457 (1979), demandant à l’Iran de libérer immédia-
tement le personnel de l’ambassade, d'assurer sa protection et de lui
permettre de quitter le pays. La résolution demandait en outre aux deux
gouvernements de prendre des mesures pour régler pacifiquement les
questions qui restaient à résoudre entre eux et priait le Secrétaire général de
prêter ses bons offices pour l'application immédiate de la résolution et de
prendre toutes les mesures appropriées à cette fin. Elle décidait aussi que le
Conseil resterait « activement saisi de la question » et priait le Secrétaire
général de lui faire rapport d'urgence sur les résultats de ses efforts.

29. Le 31 décembre 1979 le Conseil de sécurité a tenu une nouvelle
réunion et adopté la résolution 461 (1979), dans laquelle il réitérait ses
appels au Gouvernement de l'Iran et priait de nouveau le Secrétaire général
de prêter ses bons offices pour réaliser les objectifs de sa résolution. Le
Secrétaire général s’est rendu à Téhéran du 1er au 3 janvier 1980 et a fait
rapport au Conseil de sécurité le 6 janvier. Le 20 février 1980 il a annoncé
la création d’une commission chargée d’entreprendre « une mission d’éta-
blissement des faits » en Iran. La Cour reviendra sur le mandat de cette
commission et le déroulement de ses travaux à propos de la recevabilité de
l'instance (paragraphes 39-40 ci-après).

* *

30. Avant l'introduction de la présente instance et en plus de son appel
au Conseil de sécurité des Nations Unies, le Gouvernement des Etats-Unis
a adopté certaines mesures unilatérales en réponse aux actes dont il tenait
le Gouvernement de l’Iran pour responsable. Le 10 novembre 1979 des
dispositions ont été prises pour recenser tous les étudiants iraniens qui se
trouvaient aux Etats-Unis dans des conditions non conformes à leur visa
d’entrée et pour entamer une procédure d’expulsion contre ceux qui
auraient contrevenu aux lois et règlements d’immigration. Le 12 novembre
1979 le président des Etats-Unis a ordonné de mettre fin aux achats de
pétrole iranien destinés aux Etats-Unis. Pensant que le Gouvernement de
l'Iran allait retirer tous les fonds iraniens des banques américaines, refuser
d’accepter le règlement en dollars des livraisons de pétrole et répudier ses
obligations financières envers les Etats-Unis et leurs ressortissants, le
Président a fait bloquer le 14 novembre 1979 les très importants avoirs
officiels iraniens sous contrôle des Etats-Unis, y compris les dépôts dans

17

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 17

des banques aux Etats-Unis et dans des succursales et filiaies étrangères de
banques américaines. Le 12 décembre 1979, après l'introduction de la
présente instance, les Etats-Unis ont informé le chargé d’affaires d’Iran à
Washington que le nombre des fonctionnaires affectés à l'ambassade et
aux postes consulaires iraniens aux Etats-Unis devrait être réduit.

31. Après que la Cour eut indiqué des mesures conservatoires et pen-
dant la présente instance, le Gouvernement des Etats-Unis a adopté d’au-
tres mesures. Un projet de résolution prescrivant des sanctions écono-
miques contre l'Iran a été soumis au Conseil de sécurité des Nations Unies.
Lorsqu'il a été mis aux voix le 13 janvier 1980, dix membres ont voté pour,
deux contre et deux se sont abstenus (un membre n'ayant pas participé au
vote) ; un membre permanent du Conseil ayant voté contre, le projet de
résolution n’a pas été adopté. Le 7 avril 1980 le Gouvernement des Etats-
Unis a rompu les relations diplomatiques avec le Gouvernement de l'Iran.
En même temps il a prohibé les exportations des Etats-Unis vers l'Iran,
ce qui était l’une des sanctions qu'il avait antérieurement proposées au
Conseil de sécurité. Des mesures ont été prises pour faire l'inventaire des
avoirs du Gouvernement de l’Iran bloqués le 14 novembre 1979 et dresser
la liste des réclamations de ressortissants des Etats-Unis contre le Gou-
vernement de PIran, en vue de « mettre au point un plan d’action contre
PIran au profit des otages, de leurs familles et des autres réclamants
américains » qui comporte la préparation d’une législation destinée a
« faciliter l'examen et le règlement de ces réclamations » ; en outre tous les
visas délivrés à des citoyens iraniens pour entrée ultérieure aux Etats-Unis
ont été annulés. Le 17 avril 1980 le Gouvernement des Etats-Unis a
annoncé l’adoption de nouvelles mesures économiques contre l'Iran ; il a
interdit aux ressortissants des Etats-Unis de se rendre dans ce pays et a pris
de nouvelles dispositions pour que les otages et leurs familles puissent être
indemnisés au moyen des avoirs iraniens bloqués.

32. Dans la nuit du 24 au 25 avril 1980, le président des Etats-Unis a
déclenché, puis fait cesser pour des raisons techniques, une opération en
territoire iranien visant à faire délivrer les otages par des unités militaires
des Etats-Unis. Dans une déclaration du 25 avril le président Carter a
expliqué que l'opération avait été préparée de longue date en tant que
mission humanitaire de délivrance des otages et qu’il l’avait finalement
ordonnée parce qu’à son avis la situation en Iran comportait des dangers
croissants pour la sécurité des otages et que leur libération à une date
rapprochée était tout à fait improbable. Le Président indiquait que l’opé-
ration était en cours en Iran lorsque des défaillances du matériel avaient
obligé à y mettre fin et que, pendant le repli des forces de sauvetage, deux
aéronefs des Etats-Unis étaient entrés en collision en un lieu désertique
reculé de l'Iran. Il ajoutait que l’ordre de préparer cette opération de
sauvetage avait été donné pour des raisons humanitaires, afin de protéger
les intérêts nationaux des Etats-Unis et afin d’atténuer les tensions inter-
nationales. Il disait enfin que l’opération n’était inspirée par aucun sen-
timent d’hostilité contre l’Iran ou le peuple iranien. Les textes de la

18
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 18

déclaration du président Carter et de certains autres documents officiels
relatifs à l'opération ont été transmis par l’agent des Etats-Unis à la Cour
en réponse à une demande faite par le Président de la Cour le 25 avril.
Parmi ces documents figure le texte d’un rapport adressé par les Etats-Unis
au Conseil de sécurité le 25 avril « en application de l’article 51 dela Charte
des Nations Unies ». Dans ce rapport, les Etats-Unis affirmaient qu'ils
avaient entrepris la mission « dans l’exercice de leur droit naturel de
légitime défense, en vue de sauver les ressortissants américains qui ont été
et demeurent les victimes de l'attaque armée iranienne contre notre ambas-
sade ». La Cour reviendra sur cette opération plus loin dans le present arrêt
(paragraphes 93-94 ci-après).
* * *

33. Il est regrettable que le Gouvernement de l'Iran ne se soit pas
présenté devant la Cour pour développer ses arguments sur les questions
de droit et de fait qui se posent en l’espèce et qu’en conséquence la Cour
n'ait pas eu l’aide que l’exposé de ces arguments et toute preuve présentée à
l'appui auraient pu lui apporter. Néanmoins, lorsqu'elle applique l’arti-
cle 53 du Statut, la Cour doit, en vertu d’une jurisprudence constante,
commencer par examiner d'office toute question préliminaire de receva-
bilité ou de compétence que paraissent soulever en l'espèce les renseigne-
ments à sa disposition et dont le règlement pourrait faire obstacle à la
poursuite de l'examen au fond des thèses du demandeur. En conséquence
la Cour examinera d’abord les considérations avancées par le Gouverne-
ment de l’Iran dans ses lettres du 9 décembre 1979 et du 16 mars 1980 pour
faire valoir que la Cour ne doit pas connaître de la présente affaire.

34. Dans sa lettre du 9 décembre 1979 le Gouvernement de l'Iran a
attiré l’attention sur ce qu’il a appelé « les racines profondes et l’essence
même de la révolution islamique de l'Iran, révolution de toute une nation
opprimée contre les oppresseurs et leurs maîtres ». Il ajoutait que l'examen
des « multiples répercussions » de la révolution « relève essentiellement et
directement de la souveraineté nationale de l’Iran ». Toutefois, comme la
Cour l’a souligné dans son ordonnance du 15 décembre 1979 :

« un différend concernant des locaux diplomatiques et consulaires et
la détention de personnes internationalement protégées et mettant en
jeu l’interprétation ou l’application de conventions multilatérales qui
codifient le droit international en matière de relations diplomatiques
et consulaires relève, par sa nature même, de la juridiction interna-
tionale » (C.J. Recueil 1979, p. 16, par. 25).

Dans sa lettre ultérieure du 16 mars 1980 le Gouvernement de l’Iran s’est
borné à répéter ce qu’il avait écrit à ce propos le 9 décembre 1979 sans
présenter d’arguments ni d'explications complémentaires. Dans ces con-
ditions la Cour considère qu’il lui suffit de rappeler et confirmer ce qu’elle
avait énoncé à ce sujet dans son ordonnance du 15 décembre 1979.

19
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 19

35. Dans sa lettre du 9 décembre 1979 le Gouvernement de l'Iran a
invoqué un autre motif selon lequel la Cour ne pouvait ni ne devait d’après
lui se saisir de la présente espèce, à savoir que l'affaire soumise par les
Etats-Unis est « limitée à la soi-disant question des « otages de l’ambas-
sade américaine à Téhéran ». Il expliquait ensuite en quoi, à son avis, cette
circonstance empéchait la Cour de connaître de l'affaire :

« Cette question en effet ne représente qu’un élément marginal et
secondaire d’un problème d'ensemble dont elle ne saurait être étudiée
séparément et qui englobe entre autres plus de vingt-cinq ans d’ingé-
rences continuelles par les Etats-Unis dans les affaires intérieures de
l'Iran, d'exploitation éhontée de notre pays et de multiples crimes
perpétrés contre le peuple iranien, envers et contre toutes les normes
internationales et humanitaires.

Le problème en cause dans le conflit existant entre l'Iran et les
Etats-Unis ne tient donc pas de l’interprétation et de Papplication des
traités sur lesquels se base la requête américaine, mais découle d’une
situation d’ensernble comprenant des éléments beaucoup plus fonda-
mentaux et plus complexes. En conséquence, la Cour ne peut examiner
la requête américaine en dehors de son vrai contexte, à savoir l’en-
semble du dossier politique des relations entre l’Iran et les Etats-Unis
au cours de ces vingt-cinq dernières années. Ce dossier comprend
entre autres tous les crimes perpétrés en Iran par le Gouvernement
américain, en particulier le coup d’Etat de 1953 fomenté et exécuté par
la CIA, l’éviction du gouvernement national légitime du docteur
Mossadegh, la remise en place du Chah et de son régime asservi aux
intérêts américains et toutes les conséquences sociales, économiques,
culturelles et politiques des interventions directes dans nos affaires
intérieures, ainsi que des violations graves, flagrantes et perpétuelles
de toutes les normes internationales perpétrées par les Etats-Unis en
Iran. »

36. Dans son ordonnance du 15 décembre 1979 la Cour a néanmoins
souligné que l’invasion de l'ambassade et des consulats des Etats-Unis et la
prise en otages de personnes internationalement protégées ne sauraient, en
raison de l'importance des principes juridiques en cause, être considérées
comme ayant un caractère « secondaire » ou « marginal ». Elle a fait éga-
lement état d’une déclaration du Secrétaire général de Organisation des
Nations Unies ainsi que de la résolution 457 (1979) du Conseil de sécurité
comme attestant l'importance que la communauté internationale dans son
ensemble attache au respect desdits principes en l’espéce et la préoccupa-
tion que lui inspire le niveau dangereux de la tension entre l'Iran et les
Etats-Unis. La Cour a souligné en outre qu'aucune disposition du Statut
ou du Règlement ne lui interdit de se saisir d’un aspect d’un différend pour
la simple raison que ce différend comporterait d’autres aspects, si impor-
tants soient-ils. Elle a souligné enfin que, si le Gouvernement de l'Iran
estimait que les activités alléguées des Etats-Unis en Iran sont en rapport

20
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 20

juridique étroit avec l’objet de la requête des Etats-Unis, il lui était loisible
de développer à ce sujet sa propre argumentation devant la Cour, soit
comme moyen de défense dans un contre-mémoire soit par la voie d’une
demande reconventionnelle.

37. En dépit des termes de l’ordonnance de la Cour, le Gouvernement
de l'Iran n’a déposé aucune pièce de procédure et n’a pas comparu. Il s’est
donc volontairement privé de la possibilité que lui offraient le Statut et le
Règlement de soumettre des preuves et des arguments à l’appui de ses
thèses sur le « problème d’ensemble ». Même dans sa dernière lettre du
16 mars 1980, il s’est borné à réitérer ce qu’il avait affirmé le 9 décembre
1979, sans rien dire des points sur lesquels la Cour avait appelé son
attention dans l'ordonnance du 15 décembre 1979. Il n’a pas exposé les
raisons pour lesquelles, selon lui, les violations du droit dipiomatique et
consulaire alléguées dans la requête des Etats-Unis ne sauraient être exa-
minées par la Cour indépendamment de ce qu’il appelle un « problème
d'ensemble » englobant « plus de vingt-cinq ans d’ingérences continuelles
par les Etats-Unis dans les affaires intérieures de l'Iran ». Il n’a pas non
plus essayé d'expliquer, et encore moins de définir, quel pouvait être en
droit ou en fait le rapport entre le « problème d'ensemble » de ses griefs
généraux contre les Etats-Unis et les événements particuliers qui sont à
l'origine des réclamations des Etats-Unis en l’espèce, rapport qui, d’après
lui, empécherait la Cour d'examiner indépendamment ces réclamations.
Des explications sur ces différents points auraient été d’autant plus néces-
saires que les différends juridiques entre Etats souverains ont, par leur
nature même, toutes chances de surgir dans des contextes politiques et ne
représentent souvent qu’un élément d’un différend politique plus vaste et
existant de longue date entre les Etats concernés. Nul n’a cependant jamais
prétendu que, parce qu’un différend juridique soumis à la Cour ne cons-
titue qu’un aspect d’un différend politique, la Cour doit se refuser à
résoudre dans l'intérêt des parties les questions juridiques qui les opposent.
La Charte et le Statut ne fournissent aucun fondement à cette conception
des fonctions ou de la juridiction de la Cour ; si la Cour, contrairement à sa
jurisprudence constante, acceptait une telle conception, il en résulterait
une restriction considérable et injustifiée de son rôle en matière de régle-
ment pacifique des différends internationaux.

38. Il s’ensuit que les considérations et arguments présentés dans les
lettres du Gouvernement de l’Iran en date des 9 décembre 1979 et 16 mars
1980 ne font apparaitre aucun motif qui obligerait la Cour a conclure
qu’elle ne peut ni ne doit se saisir de la présente espéce.

39. La Cour a aussi jugé opportun de rechercher d’office si la consti-
tution de la commission annoncée le 20 février 1980 par le Secrétaire
général de l'Organisation des Nations Unies avait pu avoir une incidence
sur sa compétence pour se prononcer en l’espèce ou sur la recevabilité de

21
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 21

instance. Ainsi qu’il a été indiqué plus haut, la question de l'occupation de
l'ambassade et de la détention en otages de membres de son personnel
diplomatique et consulaire a été portée devant le Conseil de sécurité, par
les Etats-Unis le 9 novembre 1979 et par le Secrétaire général le 25 no-
vembre. Quatre jours plus tard, alors que la question était à l'examen
devant le Conseil, les Etats-Unis ont saisi la Cour de la présente requête
ainsi que d’une demande en indication de mesures conservatoires. Le
4 décembre, le Conseil de sécurité a adopté la résolution 457 (1979) dont
les termes ont déjà été indiqués (paragraphe 28 ci-dessus). Celle-ci préci-
sait notamment que le Conseil resterait « activement saisi de la question »
et demandait au Secrétaire général de lui faire rapport d’urgence sur les
résultats des efforts qu’il entreprendrait conformément à ladite résolution.
En faisant connaître la constitution de la commission le 20 février 1980, le
Secrétaire général a déclaré que son mandat consistait à « entreprendre
une mission d'établissement des faits en Iran en vue d'entendre les griefs de
l'Iran et de permettre une solution rapide de la crise entre l’Iran et les
Etats-Unis ». Il a ajouté que la commission terminerait ses travaux aussitôt
que possible et lui présenterait un rapport. Le 15 mars 1980, dans un
message adressé au Président de la Cour, le Secrétaire général a confirmé
que le mandat de la commission était celui qu’il avait annoncé le 20 février
et a précisé que les Gouvernements de l’Iran et des Etats-Unis avaient
« accepté la constitution de la commission sur cette base ». Dans ce mes-
sage le Secrétaire général informait aussi la Cour que la commission avait
décidé de suspendre son activité à Téhéran et de rentrer à New York le
11 mars 1980 « pour conférer avec le Secrétaire général en vue de pour-
suivre ses tâches, qu’elle considère indivisibles ». Il faisait en outre savoir à
la Cour que, vu les circonstances, la commission n’était pas en mesure de
présenter un rapport, mais qu’elle était disposée à retourner à Téhéran
conformément à son mandat et aux instructions du Secrétaire général
quand la situation l’exigerait. Le message indiquait enfin que le Secrétaire
général poursuivrait ses efforts, comme le Conseil de sécurité le lui avait
demandé, pour rechercher une solution pacifique de la crise et qu’il res-
terait en contact avec les parties et avec la commission au sujet de la reprise
de sa tâche.

40. En conséquence il ne fait aucun doute que le Conseil de sécurité était
« activement saisi de la question » et qu’il avait donné expressément man-
dat au Secrétaire général de prêter ses bons offices lorsque, le 15 décembre
1979, la Cour a décidé à l’unanimité qu’elle avait compétence pour con-
naître de la demande en indication de mesures conservatoires des Etats-
Unis et a indiqué de telles mesures. Comme il a déjà été signalé, le Conseil
s’est réuni de nouveau le 31 décembre 1979 et a adopté la résolution 461
(1979). Dans le préambule de cette seconde résolution, le Conseil de
sécurité tenait expressément compte de l’ordonnance de la Cour en indi-
cation de mesures conservatoires du 15 décembre 1979 ; il ne semble être
venu à l'esprit d'aucun membre du Conseil qu’il y eût ou pût y avoir rien
d'irrégulier dans l'exercice simultané par la Cour et par le Conseil de
sécurité de leurs fonctions respectives. Le fait n’est d’ailleurs pas surpre-

22
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 22

nant. Alors que l’article 12 de la Charte interdit expressément à l’Assem-
blée générale de faire une recommandation au sujet d’un différend ou
d’une situation à l'égard desquels le Conseil remplit ses fonctions, ni la
Charte ni le Statut n’apportent de restriction semblable à l’exercice des
fonctions de la Cour. Les raisons en sont évidentes : c’est à la Cour, organe
judiciaire principal des Nations Unies, qu’il appartient de résoudre toute
question juridique pouvant opposer des parties à un différend ; et la
résolution de ces questions juridiques par la Cour peut jouer un rôle
important et parfois déterminant dans le règlement pacifique du différend.
C’est d’ailleurs ce que reconnaît l’article 36, paragraphe 3, de la Charte, qui
prévoit expressément :

« En faisant les recommandations prévues au présent article, le
Conseil de sécurité doit aussi tenir compte du fait que, d’une manière
générale, les différends d’ordre juridique devraient être soumis par les
parties à la Cour internationale de Justice conformément aux dispo-
sitions du Statut de la Cour. »

41. En l'occurrence l'instance devant la Cour s’est poursuivie confor-
mément au Statut et au Règlement et, le 15 janvier 1980, les Etats-Unis ont
déposé leur mémoire. Le délai fixé pour la présentation du contre-mémoire
iranien a expiré le 18 février 1980 sans que l’Iran eût déposé un contre-
mémoire ni demandé une prorogation de délai. En conséquence l'affaire
s'est trouvée en état le lendemain et, en application de l'article 31 du
Règlement, l'Etat demandeur a été consulté au sujet de la date d'ouverture
de la procédure orale. Le 19 février 1980 l’agent des Etats-Unis a fait
connaître à la Cour que, en raison du stade délicat où en étaient certaines
négociations touchant à la libération des otages de l'ambassade des Etats-
Unis, il lui saurait gré de bien vouloir différer pour le moment la fixation de
la date d'ouverture des audiences. Le lendemain, 20 février, le Secrétaire
général a annoncé la constitution de la commission mentionnée plus haut,
qui a entamé ses travaux à Téhéran le 23 février. Prié le 27 février de
préciser l'attitude des Etats-Unis à l'égard de la suite de la procédure,
l'agent a déclaré que la commission ne s’occuperait pas des demandes
soumises par les Etats-Unis à la Cour. Les Etats-Unis, disait-il, tenaient
toujours à aboutir rapidement à une décision sur le fond et il suggérait le
17 mars comme date pouvant convenir pour l’ouverture des audiences. Il
ajoutait cependant que la préoccupation que leur inspirait le sort des
otages pourrait conduire les Etats-Unis à suggérer une date ultérieure. Le
Gouvernement de l'Iran a alors été prié, per message télex du 28 février, de
faire connaître les vues qu’il pourrait souhaiter exprimer sur la date de
l'ouverture des audiences, le 17 mars étant mentionné comme une date
possible. Aucune réponse du Gouvernement de l'Iran n’était parvenue à la
Cour le 10 mars, date à laquelle la commission, ne pouvant mener à bien sa
mission, a décidé de suspendre son activité à Téhéran et de rentrer à New
York.

42. Le 11 mars, c'est-à-dire immédiatement après le départ de la com-

23

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 23

mission de Téhéran, les Etats-Unis ont informé la Cour qu’ils étaient prêts
à plaider et ont suggéré que les audiences commencent le 17 mars. Un
nouveau message télex a été expédié le 12 mars au Gouvernement de l'Iran
pour l’informer de la demande des Etats-Unis et pour indiquer que la Cour
se réunirait le 17 mars en vue d’arrêter la suite de la procédure. Le Gou-
vernement de l’Iran a répondu par une lettre du 16 mars déjà citée par la
Cour (paragraphe 10 ci-dessus), où, sans toucher mot de la procédure
orale, il réitérait les raisons qu’il avait avancées dans sa lettre précédente du
9 décembre 1979 pour soutenir que la Cour ne devait pas connaître de
l'affaire. Il ne faisait aucune allusion à la commission, et pas davantage à
l’idée que l'existence de celle-ci ou le mandat confié par le Conseil de
sécurité au Secrétaire général puissent influer sur la poursuite de l’instance.
Dans les circonstances ainsi évoquées la Cour ne découvre aucun élément
faisant apparaître que les Etats-Unis ou l'Iran aient cru comprendre que la
constitution de la commission pouvait entraîner la suspension de toute
procédure devant la Cour aussi longtemps que les travaux de la commis-
sion et examen de la question par le Conseil de sécurité n’auraient pas
abouti.

43. Comme on l’a vu précédemment, la commission a été créée pour
entreprendre « une mission d'établissement des faits en Iran en vue d’en-
tendre les griefs de l’Iran et de permettre une solution rapide de la crise
entre l'Iran et les Etats-Unis » (les italiques sont de la Cour). Elle n’a pas
été créée par le Secrétaire général en tant que tribunal chargé de se pro-
noncer sur les questions de fait ou de droit en litige entre l'Iran et les
Etats-Unis ; ces deux Etats n’ont d’ailleurs pas accepté sa constitution sur
une telle base. Au contraire, le Secrétaire général a créé la commission
comme étant un organe ou un instrument de médiation, de conciliation ou
de négociation, en vue d’atténuer la crise entre les deux pays ; et c’est là, de
toute évidence, la base sur laquelle l'Iran et les Etats-Unis ont consenti à
son établissement. La constitution de la commission par le Secrétaire
général avec l’accord des deux Etats ne saurait donc en aucune façon être
considérée comme incompatible en elle-même avec la poursuite d’une
procédure parallèle devant la Cour. La négociation, l'enquête, la média-
tion, la conciliation, l’arbitrage et le règlement judiciaire sont énumérés
ensemble à l’article 33 de la Charte comme moyens de règlement pacifique
des différends. Ainsi qu’il a été souligné dans l’affaire du Plateau conti-
nental de la mer Egée, la jurisprudence de la Cour fournit plusieurs exem-
ples d’affaires dans lesquelles négociation et règlement judiciaire se sont
poursuivis en même temps. Dans ladite affaire, où le Conseil de sécurité
était également saisi du différend, la Cour a conclu expressément que « le
fait que des négociations se poursuivent activement pendant la procédure
actuelle ne constitue pas, en droit, un obstacle à l’exercice par la Cour de sa
fonction judiciaire » (C.L.J. Recueil 1978, p. 12, par. 29).

44, Il s'ensuit que ni le mandat donné par le Conseil de sécurité au
Secrétaire général dans les résolutions 457 et 461 de 1979, ni la constitution
de la commission par le Secrétaire général ne sauraient être considérés

24
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 24

comme des obstacles à l'exercice de la juridiction de la Cour en l'espèce. La
Cour doit donc maintenant examiner, conformément à l’articie 53, para-
graphe 2, du Statut, si elle a compétence pour se prononcer en l’espèce et si
les conclusions des Etats-Unis sont fondées en fait et en droit.

*
* *

45. En vertu de l'article 53 du Statut, la Cour doit, avant d’adjuger a un
demandeur ses conclusions, s’assurer qu’elle possède la compétence néces-
saire aux termes des articles 36 et 37. En la présente espèce, les principales
demandes des Etats-Unis se rapportent essentiellement au fait que l’Iran
aurait manqué aux obligations dont il est tenu à l'égard des Etats-Unis en
vertu des conventions de Vienne de 1961 sur les relations diplomatiques et
de 1963 sur les relations consulaires. Les Etats-Unis ont invoqué comme
base de la compétence de la Cour pour connaître de ces demandes l’article I
du protocole de signature facultative concernant le règlement obligatoire
des différends qui accompagne chacune de ces conventions. La publication
des Nations Unies intitulée Traités multilatéraux pour lesquels le Secrétaire
général remplit les fonctions de dépositaire cite l'Iran et les Etats-Unis
comme parties aux deux conventions susmentionnées et à leurs protocoles
respectifs concernant le règlement obligatoire des différends, sans que,
dans chaque cas, l'instrument visé ait fait de leur part l’objet de réserves.
Les conventions de Vienne, qui codifient le droit des relations diploma-
tiques et consulaires, énoncent les principes et règles indispensables au
maintien de relations pacifiques entre Etats et acceptés dans le monde
entier par des nations de toutes croyances, cultures et appartenances
politiques. Qui plus est, le Gouvernement de l'Iran n’a pas soutenu dans ses
communications à la Cour que les deux conventions et protocoles de
Vienne ne sont pas en vigueur entre l'Iran et les Etats-Unis. Par consé-
quent, ainsi qu'il était indiqué dans l'ordonnance de la Cour du 15 dé-
cembre 1979, les protocoles facultatifs fournissent manifestement une base
sur laquelle la compétence de la Cour pour connaître des demandes pré-
sentées par les Etats-Unis en vertu des conventions de Vienne de 1961 et de
1963 pourrait être fondée. Il reste à examiner si le présent différend relève
effectivement de leurs dispositions.

46. Le texte de l’article I, qui est le même dans les deux protocoles, est
ainsi rédigé :

« Les différends relatifs à l'interprétation ou à l'application de la
Convention relèvent de la compétence obligatoire de la Cour inter-
nationale de Justice, qui, à ce titre, pourra être saisie par une requête de
toute partie au différend qui sera elle-même Partie au présent Proto-
cole. »

Les demandes des Etats-Unis présentement en cause visent des violations
qu’aurait commises l'Iran des obligations résultant de plusieurs articles des
conventions de Vienne de 1961 et de 1963 et ayant trait aux privilèges et

25
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 25

immunités du personnel de l’ambassade et des consulats des Etats-Unis en
Iran, à l’inviolabilité de leurs locaux et de leurs archives et à l’octroi de
facilités pour l’accomplissement de leurs fonctions. Dans la mesure où ces
demandes concernent deux simples ressortissants des Etats-Unis détenus
en otages à l'ambassade, la situation de ces personnes relève également des
dispositions de la convention de Vienne de 1961 garantissant l’inviolabilité
des locaux des ambassades, ainsi que des dispositions de l’article 5 de la
convention de 1963 relatives aux fonctions consulaires en matière d’assis-
tance aux ressortissants et de protection ou sauvegarde de leurs intérêts.
Par leur nature même, toutes ces demandes mettent en cause l’inter-
prétation ou l'application de l’une ou l’autre des deux conventions de
Vienne.

47. L’occupation de l'ambassade des Etats-Unis par des militants le
4 novembre 1979 et la détention de membres de son personnel en otages
étaient des événements de nature à susciter les protestations immédiates de
tout gouvernement, et c’est bien ainsi que le Gouvernement des Etats-Unis
a réagi quand il a envoyé en Iran un représentant spécial chargé de remettre
une protestation formelle. Bien que ce représentant, se voyant refuser tout
contact avec des personnalités iraniennes, ne soit jamais allé jusqu’en Iran,
le Gouvernement de l'Iran ne pouvait avoir aucun doute quant à Ja réac-
tion des Etats-Unis à la prise de leur ambassade et à la détention en otages
de membres de leur personnel diplomatique et consulaire. De fait, la Cour
a été informée que le Gouvernement des Etats-Unis avait dans le même
temps fait connaître ses vues au Gouvernement de l'Iran par l’intermé-
diaire de son chargé d’affaires, qui était retenu depuis le 4 novembre 1979
dans le bâtiment même du ministère des affaires étrangères d'Iran, où il se
trouvait avec deux membres de sa mission pendant l'attaque de l’ambas-
sade. De toute manière, par lettre du 9 novembre 1979, les Etats-Unis ont
saisi le Conseil de sécurité de la situation concernant leur ambassade. Le
Gouvernement de l'Iran n’a pas pris part aux débats du Conseil sur la
question et il persistait encore dans son refus d’entamer le moindre pour-
parler en la matière au moment où les Etats-Unis ont déposé, le 29 no-
vembre 1979, la présente requête saisissant la Cour de leurs demandes. De
toute évidence il existait à cette date un différend relatif à l'interprétation
ou à l’application des conventions de Vienne et entrant donc dans le cadre
de l’article I des protocoles.

48. Il est vrai que les articles Il et III de ces instruments prévoient que,
dans un délai de deux mois après qu’une partie a notifié à l’autre qu’il existe
à son avis un litige, les parties peuvent convenir d’un commun accord :
a) « d'adopter, au lieu du recours à la Cour internationale de Justice, une
procédure devant un tribunal d’arbitrage », ou b) «de recourir à une
procédure de conciliation avant d'en appeler à la Cour internationale de
Justice ». Toutefois, si le texte des articles I] et HI est examiné en même
temps que celui de l’article I et du préambule des protocoles, il tombe sous
le sens qu’il ne faut pas y voir une condition préalable à l’applicabilité de la
disposition précise et catégorique de l’article I qui prévoit la compétence
obligatoire de la Cour pour connaître des différends relatifs à l’interpré-

26
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 26

tation ou à l’application de la convention de Vienne dont il s’agit. Les
articles II et III se bornent à stipuler que les parties peuvent convenir de
recourir à l’arbitrage ou à la conciliation comme procédure de remplace-
ment de la saisine de la Cour. Il s’ensuit que, premièrement, les articles I]
et III ne s'appliquent que si l’une des parties au différend a proposé un
recours à l'arbitrage ou à la conciliation et si l’autre partie s’est déclarée
prête à étudier cette proposition. Deuxièmement, c’est seulement en ce cas
que les dispositions de ces articles concernant un délai de deux mois
entrent en jeu et font intervenir une limite de temps pour la conclusion de
l’accord sur l’organisation de la procédure de remplacement.

49. En l'espèce aucune des parties au différend n’a proposé d’avoir
recours à l’une ou l’autre de ces voies, que ce soit avant le dépôt de la
requête ou à une date ultérieure. Bien au contraire, les autorités iraniennes
se sont absolument refusées à discuter la question avec les Etats-Unis,
attitude qui ne pouvait être comprise par ces derniers que comme écartant
d’emblée toute perspective d’accord en vue de recourir à l'arbitrage ou à la
conciliation, en application de l’article II ou de l’article HI des protocoles,
au lieu de saisir la Cour. Par conséquent, lorsque les Etats-Unis ont déposé
leur requête du 29 novembre 1979, ils avaient sans nul doute la faculté de
mettre en œuvre l’article I des protocoles et d’invoquer cet article comme
fondement de la compétence de la Cour pour connaître de leurs demandes
au titre des conventions de Vienne de 1961 et de 1963.

* *

50. Les Etats-Unis formulent cependant d’autres demandes au motif
que l'Iran aurait violé les articles I], paragraphe 4, XIII, XVIII et XIX du
traité d'amitié, de commerce et de droits consulaires de 1955 entre les
Etats-Unis et l’Iran, entré en vigueur le 16 juin 1957. Pour ce faire, ils
invoquent l’article XXI, paragraphe 2, de ce traité comme fondement de la
compétence de la Cour. Les demandes des Etats-Unis au titre dudit traité
coïncident dans une très large mesure avec celles que se rattachent aux
deux conventions de Vienne et plus particulièrement à celle de 1963. De ce
point de vue le différend existant à ce sujet entre les Etats-Unis et l’Iran est
donc aussi un différend relatif à l'interprétation ou à l’application des
conventions de Vienne et relève de l’article I de leurs protocoles. C’est pour
cette raison que, dans l'ordonnance du 15 décembre 1979 par laquelle elle a
indiqué des mesures conservatoires, la Cour n’a pas cru devoir rechercher
si l’article XXI, paragraphe 2, du traité de 1955 pouvait lui aussi servir de
fondement à l’exercice de sa compétence en l’affaire. Etant donné cepen-
dant que l’article I], paragraphe 4, du traité de 1955 prévoit que « les
ressortissants de chacune des Hautes Parties contractantes bénéficieront
de la manière la plus constante de la protection et de la sécurité dans les
territoires de l'autre Haute Partie contractante », la Cour considère qu’au
stade actuel de l’instance ce traité peut présenter de l'importance par
rapport aux demandes relatives aux deux simples ressortissants des Etats-
Unis qui seraient détenus en otages en Iran. La Cour va donc examiner

27
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 27

maintenant si sa compétence pour connaître des violations du traité de
1955 alléguées par le demandeur peut être fondée sur l’article XXI, para-
graphe 2, de ce traité.

51. Le paragraphe 2 est ainsi conçu :

«Tout différend qui pourrait s'élever entre les Hautes Parties
contractantes quant à l'interprétation ou à l’application du présent
Traité et qui ne pourrait pas être réglé d’une manière satisfaisante par
la voie diplomatique sera porté devant la Cour internationale de
Justice, à moins que les Hautes Parties contractantes ne conviennent
de le régler par d’autres moyens pacifiques. »

Il a déjà été souligné que, lorsque les Etats-Unis ont déposé leur requête du
29 novembre 1979, leurs tentatives de négociations avec l'Iran au sujet de
l'invasion de leur ambassade et de la détention de leurs ressortissants en
otages avaient abouti à une impasse, le Gouvernement de l’Iran ayant
refusé toute discussion. I] existait donc à cette date non seulement un
différend mais, sans aucun doute, « un différend ... qui ne [pouvait] pas être
réglé d’une manière satisfaisante par la voie diplomatique » au sens de
Particle XX1, paragraphe 2, du traité de 1955 ; et ce différend portait
notamment sur les matières faisant l'objet des demandes présentées par les
Etats-Unis en vertu de ce traité.

52. La disposition du traité de 1955 qui prévoit que les différends
relatifs à son interprétation ou à son application seront soumis à la Cour
établit un système analogue à celui des protocoles de signature facultative
aux conventions de Vienne, que la Cour a déjà analysé. L'article XXI,
paragraphe 2, du traité prévoit la compétence obligatoire de la Cour pour
connaître de ces différends, à moins que les parties ne conviennent de les
régler par quelque autre méthode. Comme dans le cas des protocoles de
signature facultative, le refus immédiat et total des autorités iraniennes
d'entamer des négociations avec les Etats-Unis a éliminé d'emblée en
l'occurrence toute possibilité d'accord pour recourir à « d’autres moyens
pacifiques » de règlement du litige. Par conséquent, le 29 novembre 1979,
les Etats-Unis avaient la faculté d’invoquer les dispositions de l’ar-
ticle XXI, paragraphe 2, du traité de 1955 aux fins de saisir la Cour de
leurs réclamations contre l'Iran en vertu de ce traité. Cet article ne prévoit
certes pas en termes exprès que l’une ou l’autre des parties peut saisir la
Cour par requête unilatérale, mais il est évident que, comme les Etats-Unis
Pont soutenu dans leur mémoire, c’est bien ainsi que les parties l’enten-
daient. Des dispositions conçues dans des termes similaires sont très cou-
rantes dans les traités bilatéraux d’amitié ou d'établissement et l’intention
des parties, lorsqu'elles acceptent ces clauses, est sans aucun doute de se
réserver ce droit de s'adresser unilatéralement à la Cour faute d'accord en
vue de recourir à un autre mode de règlement pacifique.

53. La question a aussi été posée de savoir si, en raison de certaines
contre-mesures prises par eux à l'égard de l'Iran, les Etats-Unis étaient
fondés à invoquer le traité d’amitié, de commerce et de droits consulaires

28
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 28

dans la présente instance. Cependant, toutes les mesures dont il s’agit ont
été prises par les Etats-Unis après la capture de leur ambassade par un
groupe armé et la détention en otages de membres de leur personnel
diplomatique et consulaire qui en est résultée. I] s’agissait de mesures prises
à la suite de ce que les Etats-Unis considéraient comme des violations
graves et manifestes du droit international par l'Iran, y compris des vio-
lations du traité de 1955 lui-même. De toute manière, aucune violation du
traité commise par l’une ou l’autre des parties ne saurait avoir pour effet
d'empêcher cette partie d’invoquer les dispositions du traité relatives au
règlement pacifique des différends.

54. L’Iran n’a pas soutenu que le traité de 1955 n’était pas en vigueur le
4 novembre 1979, quand l’ambassade des Etats-Unis a été occupée et les
ressortissants de ce pays pris en otages, ni le 29 novembre, au moment où
les Etats-Unis ont saisi la Cour du différend. Le but même d’un traité
d'amitié, et en particulier d’un traité d'établissement, est avant tout de
promouvoir les relations entre deux Etats et entre leurs peuples par l’en-
gagement mutuel d’assurer sur le territoire de chacun la protection et la
sécurité des ressortissants de l’autre. C’est précisément au moment où des
difficultés se présentent que le traité prend toute son importance ; l’objet
même de l’article XXI, paragraphe 2, du traité de 1955 est de procurer le
moyen de parvenir au règlement amical de difficultés semblables par la
Cour ou par d’autres voies pacifiques. Conclure qu’une action devant la
Cour en vertu de l’article XXI, paragraphe 2, ne serait pas ouverte aux
parties au moment précis où cette voie de recours est le plus nécessaire
serait donc contraire au but même du traité de 1955. De plus, bien que le
mécanisme permettant de faire jouer effectivement ce traité soit sans nul
doute actuellement bloqué du fait de la rupture des relations diploma-
tiques entre les deux Etats décidée par les Etats-Unis, les dispositions du
traité continuent à faire partie du droit applicable entre les Etats-Unis et
lPYran.

55. Les Etats-Unis ont invoqué en outre l’article 13 de la convention de
1973 sur la prévention et la répression des infractions contre les personnes
jouissant d’une protection internationale, y compris les agents diploma-
tiques, comme fondement de l’exercice de la compétence de la Cour pour
connaître de leurs demandes au titre de cette convention. La Cour n’estime
cependant pas nécessaire de rechercher dans le présent arrêt si, dans les
circonstances de l’espèce, l’article 13 de ladite convention peut servir de
fondement à l’exercice de sa compétence pour connaître de ces de-
mandes.

56. Les principaux faits pertinents aux fins de la décision de la Cour sur
le fond de la présente affaire ont été exposés plus haut. La Cour doit

29
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 29

maintenant les examiner de deux points de vue. Tout d’abord elle doit
déterminer dans quelle mesure les comportements en question peuvent
être considérés comme juridiquement imputables à P Etat iranien. Ensuite
elle doit rechercher s'ils sont compatibles ou non avec les obligations
incombant à l'Iran en vertu des traités en vigueur ou de toute autre règle de
droit international éventuellement applicable. Les événements donnant
lieu aux réclamations des Etats-Unis s’échelonnent en deux phases qu'il
convient de considérer séparément.

57. La première de ces deux phases recouvre l'attaque armée perpétrée
le 4 novembre 1979 par des militants contre l’ambassade des Etats-Unis,
l'invasion de ses locaux, la prise en otages des personnes qui s’y trouvaient,
la saisie de ses biens et de ses archives et le comportement des autorités
iraniennes devant ces événements. L'attaque puis l’occupation progressive
de tous les bâtiments de l’ambassade se sont poursuivies pendant quelque
trois heures sans qu'un corps de police, une unité de l’armée ou une
personnalité iranienne intervienne pour essayer de les faire cesser. L’at-
taque s’est soldée par des dégâts considérables pour les biens de l’ambas-
sade, par l'ouverture forcée de ses archives, la saisie de celles-ci et d’autres
documents trouvés sur place et, ce qui est le plus grave, par la capture par la
force de membres de son personnel diplomatique et consulaire, lesquels
ont été pris en otages avec deux autres ressortissants des Etats-Unis.

58. Il n’a pas été soutenu qu’au moment où ils attaquaient l'ambassade
les militants aient eu un statut officiel quelconque en tant qu’« agents » ou
organes de l'Etat iranien. Leur comportement, lorsqu'ils ont organisé
l'attaque, envahi l'ambassade et pris ses occupants en otages, ne saurait
donc être considéré comme imputable à l'Etat iranien sur cette base. H ne
pourrait être considéré en lui-même comme directement imputable à cet
Etat que s’il était avéré que les militants agissaient alors effectivement pour
son compte, parce qu’un organe compétent dudit Etat les aurait chargés
d’une opération déterminée. Les éléments d’information dont la Cour
dispose ne permettent cependant pas d'établir, avec le degré de certitude
nécessaire, l'existence à ce moment d’un tel lien entre les militants et un
organe compétent de l’Etat.

59. Il est vrai que précédemment l’ayatollah Khomeini, guide religieux
de la nation, avait fait plusieurs déclarations publiques dénonçant les
Etats-Unis comme responsables de tous les maux du pays. En agissant
ainsi, !’ayatollah s'était fait, semble-t-il, l'interprète du ressentiment géné-
ral qu’inspirait aux partisans de la révolution l'admission de l’ancien Chah
aux Etats-Unis. Il ressort aussi des renseignements soumis à la Cour qu’un
porte-parole des militants, expliquant après coup leur action, s’est expres-
sément référé à un message de l’ayatollah Khomeini du 1er novembre 1979,
où celui-ci affirmait qu’il appartenait « aux enfants des écoles, aux étu-
diants et aux étudiants en théologie bien-aimés de multiplier de toutes leurs
forces leurs attaques contre les Etats-Unis et Israël pour que les Etats-Unis
soient obligés de livrer le souverain criminel déposé et de condamner ce
grand complot » (c’est-à-dire un complot visant à provoquer des dissen-

30
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 30

sions entre les principales tendances islamiques). Selon la Cour. ce serait
cependant aller trop loin que d'interpréter de telles déclarations générales
adressées par l’ayatollah Khomeini à la population ou aux étudiants ira-
niens comme équivalant à une autorisation d’entreprendre pour le compte
de l'Etat l'opération précise qui consistait à envahir et à occuper l’ambas-
sade. Cela irait même à l’encontre des assertions attribuées aux militants,
qui se seraient vantés d’avoir conçu et exécuté le plan d'occupation de
l'ambassade. De même, des félicitations venues après coup, comme celles
que l’ayatollah Khomeini semble avoir faites par téléphone le soir même de
l’attaque, et d’autres déclarations ultérieures d'approbation officielle, si
elles revêtent une grande importance dans un autre contexte qui sera
examiné ci-après, ne modifient pas le caractère initialement indépendant
et non officiel de l’attaque de l’ambassade par les militants.

60. La première phase, examinée ici, des événements incriminés com-
prend aussi les attaques des consulats des Etats-Unis à Tabriz et à Chiraz.
Comme celle de l'ambassade. ces attaques semblent avoir été exécutées par
des militants dépourvus de caractère officiel, et avoir réussi parce que les
bâtiments n'étaient pas suffisamment protégés.

61. Il reste que la conclusion à laquelle la Cour est parvenue — à savoir
que le déclenchement de l’attaque contre Pambassade des Etats-Unis le
4 novembre 1979 et des attaques contre les consulats de Tabriz et de Chiraz
le lendemain ne peut être considéré comme étant en lui-même imputable à
l'Etat iranien — ne signifie pas que l'Iran soit, en conséquence, exonéré de
toute responsabilité à propos de ces attaques. Son propre comportement
était en effet incompatible avec ses obligations internationales, car, en
vertu de diverses dispositions des conventions de Vienne de 1961 et de
1963, l'Iran avait, en tant qu’Etat accréditaire, l'obligation la plus formelle
de prendre des mesures appropriées pour protéger l’ambassade et les
consulats des Etats-Unis, leur personnel, leurs archives, leurs moyens
de communication et la liberté de mouvement des membres de leur
personnel.

62. C’est ainsi que, après avoir solennellement proclamé linviolabilité
des locaux d’une mission diplomatique, l’article 22 de la convention de
1961 dispose en son paragraphe 2 :

« L'Etat accréditaire a l'obligation spéciale de prendre toutes mesures
appropriées afin d'empêcher que les locaux de la mission ne soient envahis
ou endommagés, la paix de la mission troublée ou sa dignité amoin-
drie. » (Les italiques sont de la Cour.)

De même, après avoir stipulé que la personne de l’agent diplomatique est
inviolable et qu’il ne peut être soumis à aucune forme d’arrestation ou de
détention, l’article 29 prévoit :

« L'Etat accréditaire le traite avec le respect qui lui est dû, et prend
toutes mesures appropriées pour empêcher toute atteinte à sa personne, sa
liberté et sa dignité. » (Les italiques sont de la Cour.)

L'obligation de l'Etat accréditaire de protéger l’inviolabilité des archives et

31
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 31

documents d’une mission diplomatique est énoncée à l’article 24, où il est
spécifié qu’ils sont « inviolables à tout moment et en quelque lieu qu’ils se
trouvent ». Aux termes de l’article 25, Etat accréditaire « accorde toutes
facilités pour l’accomplissement des fonctions de la mission » ; en vertu de
l’article 26, il « assure à tous les membres de la mission la liberté de
déplacement et de circulation sur son territoire » et, selon l’article 27, il
« permet et protège la libre communication de la mission pour toutes fins
officielles ». Des dispositions analogues figurent dans la convention de
1963 au sujet des privilèges et immunités des missions consulaires et de leur
personnel (art. 31, par. 3, et art. 40, 33, 28, 34 et 35). Selon la Cour, les
obligations du Gouvernement de l'Iran dont il s’agit ne sont pas simple-
ment des obligations contractuelles établies par les conventions de Vienne
de 1961 et de 1963; ce sont aussi des obligations imposées par le droit
international général.

63. Les faits exposés aux paragraphes 14 à 27 ci-dessus établissent pour
la Cour que, le 4 novembre 1979, le Gouvernement de l’Iran a totalement
manqué de prendre des « mesures appropriées » afin de protéger les
locaux, le personnel et les archives de la mission des Etats-Unis contre
l'attaque des militants et n’a rien fait pour prévenir cette attaque ou
l'empêcher d'aboutir. Ils montrent aussi que, le 5 novembre 1979, le Gou-
vernement de l'Iran a de même manqué de prendre des mesures appro-
priées pour protéger les consulats des Etats-Unis à Tabriz et à Chiraz. Ils
montrent enfin, de l'avis de la Cour, que la carence du Gouvernement de
l'Iran était due à plus qu’une simple négligence ou un simple manque de
moyens.

64. L’inaction totale des autorités iraniennes à cette date, en dépit
d'appels à l’aide urgents et répétés, contraste de manière frappante avec
leur comportement dans plusieurs situations similaires. Quelque huit mois
auparavant, le 14 février 1979, l'ambassade des Etats-Unis à Téhéran avait
été l'objet de l'attaque armée déjà mentionnée (paragraphe 14), au cours de
laquelle les assaillants avaient fait prisonniers l’ambassadeur et son per-
sonnel. À cette occasion, toutefois, un détachement de gardiens de la
révolution dépêché par le gouvernement était arrivé rapidement sur les
lieux en compagnie d'un vice-premier ministre et avait très vite réussi à
libérer l'ambassadeur et son personnel et à dégager l'ambassade. De plus,
dans une lettre du 1e mars 1979, le premier ministre d'Iran avait exprimé
ses profonds regrets pour l'incident, assuré que des dispositions appro-
priées avaient été prises pour en empêcher le retour et déclaré que son
gouvernement était disposé à indemniser les Etats-Unis pour les domma-
ges causés. Le 1er novembre 1979, trois jours seulement avant les événe-
ments qui sont à l’origine de la présente affaire, la police iranienne était
intervenue de manière prompte et efficace pour protéger l'ambassade des
Etats-Unis alors qu’une foule nombreuse de manifestants passait et repas-
sait devant elle pendant plusieurs heures. Enfin, en novembre 1979 et
janvier 1980, des invasions ou tentatives d’invasion d’autres ambassades
étrangères ont été repoussées ou rapidement mises en échec.

65. Pour les consulats, le déroulement des faits répond au même sché-

32
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 32

ma. En février 1979, vers l’époque de la première attaque contre l’ambas-
sade des Etats-Unis, des manifestants s’en sont pris aux consulats améri-
cains a Tabriz et à Chiraz, mais les autorités iraniennes ont alors adopté les
mesures nécessaires pour les faire évacuer par les manifestants. En re-
vanche, elles n’ont rien fait pour prévenir l’attaque du 5 novembre 1979 ni
pour remettre les consulats en possession des Etats-Unis. Par contraste,
quand les militants ont envahi le jour suivant le consulat d'Irak à Ker-
manchah, les autorités iraniennes ont fait preuve de diligence pour leur
faire quitter les lieux. Ainsi les autorités et la police iraniennes ont pris dans
ce cas les mesures nécessaires pour prévenir ou faire échouer les tentatives
d’invasion ou rendre les locaux à leurs occupants légitimes.

66. Quant à la façon dont les autorités iraniennes se sont en fait com-
portées face aux événements du 4 novembre 1979, les éléments d’infor-
mation dont la Cour dispose établissent que, malgré les assurances qu’elles
avaient précédemment données au Gouvernement des Etats-Unis et mal-
gré des appels à l’aide urgents et répétés, elles n’ont pris apparemment
aucune mesure, soit pour empêcher les militants d’envahir l’ambassade,
soit pour les persuader de se retirer ou pour les y obliger. De plus, après que
les militants eurent pénétré de force dans les locaux de l’ambassade, les
autorités iraniennes n’ont rien fait pour les contraindre ni même pour les
persuader de les évacuer et de libérer les membres du personnel diploma-
tique et consulaire qu'ils avaient faits prisonniers.

67. Cette carence du Gouvernement de l'Iran constituait en tant que
telle une violation grave et manifeste des obligations dont l'Iran était tenu à
l'égard des Etats-Unis en vertu des dispositions de Particle 22, para-
graphe 2, et des articles 24, 25, 26, 27 et 29 de la convention de Vienne de
1961 sur les relations diplomatiques, ainsi que des articles 5 et 36 de la
convention de Vienne de 1963 sur les relations consulaires. De méme, pour
ce qui est de l’attaque des consulats de Tabriz et de Chiraz, cette carence
des autorités iraniennes s'est traduite par une violation grave et manifeste
des obligations prévues par plusieurs autres articles de la convention de
1963 sur les relations consulaires. En ce qui concerne les deux simples
ressortissants des Etats-Unis pris en otages par les militants, la méme
carence a entrainé, encore qu’incidemment, une violation des obligations
imposées par l’article H, paragraphe 4, du traité d’amitié, de commerce et
de droits consulaires de 1955, lequel, en plus des obligations résultant du
droit international général, exige de chacune des parties qu'elle assure sur
son territoire « de la manière la plus constante ... la protection et ... la
sécurité » des ressortissants de l’autre.

68. La Cour est donc nécessairement amenée a conclure, au sujet de la
première phase des événements prise en considération jusqu’ici, que, le
4 novembre 1979, les autorités iraniennes :

a) étaient pleinement conscientes des obligations que leur imposaient les
conventions en vigueur de prendre des mesures appropriées pour pro-
téger les locaux de l'ambassade des Etats-Unis et son personnel diplo-
matique et consulaire contre toute attaque et contre toute atteinte à leur
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 33

inviolabilité, ainsi que pour assurer la sécurité des autres personnes qui
pouvaient s’y trouver :

b) étaient pleinement conscientes, du fait des appels à l’aide de l’ambas-
sade des Etats-Unis, que des mesures urgentes de leur part s’impo-
saient ;

c) disposaient des moyens de s'acquitter de leurs obligations ;

d) ont totalement manqué de se conformer auxdites obligations.

De même, la Cour est amenée à conclure que les autorités iraniennes
étaient également conscientes de leur obligation de protéger les consulats
des Etats-Unis à Tabriz et à Chiraz et de la nécessité de prendre. des
mesures à leur sujet, et que là encore elles ont manqué à utiliser les moyens
dont elles disposaient pour s'acquitter de leurs obligations.

* *

69. La seconde phase des événements qui motivent les réclamations des
Etats-Unis comprend toute la série des faits qui se sont déroulés après
l'occupation de l'ambassade des Etats-Unis par les militants et la prise des
consulats de Tabriz et de Chiraz. Cette occupation s'étant produite et les
membres du personnel diplomatique et consulaire de la mission des Etats-
Unis ayant été pris en otages, les mesures exigées du Gouvernement de
l'Iran par les conventions de Vienne et par le droit international général ne
pouvaient faire aucun doute. Le devoir évident de ce gouvernement était.
sans plus tarder, de ne négliger aucun effort et de prendre toutes les
dispositions appropriées pour mettre fin rapidement à ces atteintes fla-
grantes à l'inviolabilité des locaux. des archives et du personnel diploma-
tique et consulaire de l'ambassade des Etats-Unis, de remettre les consulats
de Tabriz et de Chiraz en possession des Etats-Unis et. d'une façon géné-
rale, de rétablir la situation antérieure aux attaques et de proposer la
réparation du préjudice subi.

70. Or les autorités iraniennes n’ont rien fait de semblable. Lors d'une
conférence de presse tenue le 5 novembre, M. Yazdi, ministre des affaires
étrangères, a admis que. « conformément aux règles internationales, le
Gouvernement iranien » avait « l'obligation de sauvegarder la vie et les
biens des ressortissants étrangers ». Mais il n’a rien dit de l'obligation de
sauvegarder l’inviolabilité des ambassades et des diplomates étrangers qui
incombait à l'Iran ; et il a déclaré pour finir que l’action des étudiants
« bénéficiait de l'appui et de l'approbation du gouvernement, l'Amérique
elle-même étant responsable de cet incident ». Quant au premier ministre,
M. Bazargan, il ne semble pas avoir fait de déclaration à ce sujet avant de
résigner ses fonctions le 5 novembre.

71. Quoi qu'il en soit, de nombreuses autorités iraniennes, notamment
religieuses, judiciaires, exécutives, ainsi que des représentants de la police
et de la radiodiffusion, ont immédiatement manifesté leur approbation de
la prise de l’ambassade et des consulats de Tabriz et de Chiraz opérée par
les militants. Et surtout l’ayatollah Khomeini a proclamé que l'Etat appor-
tait sa caution tant à la prise de l'ambassade et des consulats qu’à la

34
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 34

détention en otages de membres du personnel de l'ambassade. Donnant
audience le 5 novembre à Qom, l’ayatollah Khomeini a clairement fait
entendre aux personnes présentes qu’il approuvait occupation de l’am-
bassade par les militants, action à laquelle, a-t-il dit, « nos jeunes gens ont
eu recours parce qu'ils ont appris que le Chah était autorisé à se rendre en
Amérique ». Affirmant être instruit de ce que le « centre occupé par nos
jeunes » était « un repaire d’espions et de comploteurs », il a demandé
comment l’on aurait voulu « que ces jeunes gens assistent à tout cela sans
rien faire ». Il a en outre formellement traité de « racines pourries » ceux
qui espéraient en Iran « que nous apporterions notre médiation et dirions
aux jeunes de quitter ces lieux ». Le refus de l’ayatollah d’ordonner aux
«jeunes gens » de mettre fin à leur occupation de l'ambassade et aux
militants de Tabriz et de Chiraz d’évacuer les consulats des Etats-Unis
dans ces villes a dû paraître encore plus significatif le 6 novembre, quand
Payatollah a enjoint aux occupants du consulat d’Irak à Kermanchah de
quitter les lieux au plus tôt. La signification réelle de tout cela est apparue
encore plus nettement lorsque, le lendemain, layatollah a formellement
interdit aux membres du conseil de la révolution et à toutes les person-
nalités responsables de rencontrer les représentants spéciaux envoyés par
le président Carter pour essayer d'obtenir la libération des otages et
l'évacuation de l'ambassade.

72. En tout cas, ainsi encouragés dans leur action, les militants de
l'ambassade ont immédiatement franchi un pas de plus. Ils ont proclamé le
6 novembre que l'ambassade, dénoncée également par eux comme « centre
de complots et d’espionnage des Etats-Unis », resterait sous leur occupa-
tion et qu’ils y garderaient « sous étroite surveillance » les membres du
personnel diplomatique pris en otages, qu’ils traitaient de « mercenaires et
espions des Etats-Unis ».

73. Le sceau de l’approbation officielle du gouvernement a finalement
été donné par une décision du 17 novembre 1979 où l’ayatollah Khomeini
commençait par affirmer que l’ambassade américaine était « un centre
d'espionnage et de conspiration » et que « les gens qui ont fomenté des
complots contre notre mouvement islamique en cet endroit n’ont pas droit
au respect diplomatique international ». I] poursuivait en proclamant que
la situation des locaux de l'ambassade et des otages resterait inchangée tant
que les Etats-Unis n’auraient pas livré l’ancien Chah pour qu’il soit traduit
en justice et n'auraient pas restitué ses biens à l'Iran. La seule atténuation
apportée par l’ayatollah à cette déclaration de politique consistait à
demander aux militants qui détenaient les otages de « remettre au minis-
tere des affaires étrangères les Noirs et les femmes, s’il est prouvé qu'ils
n'ont pas eu d’activité d'espionnage, afin qu'ils soient immédiatement
expulsés d’Iran ». Quant au sort des autres otages, il ne laissait planer
aucun doute sur les intentions du Gouvernement de I’Iran :

« La noble nation iranienne ne permettra pas la libération du reste
des otages. Ceux-ci par conséquent resteront en état d’arrestation
jusqu’à ce que le Gouvernement américain se plie aux désirs de la
nation. »

35

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 35

74. La politique ainsi annoncée par l’ayatollah Khomeini, consistant à
maintenir l’occupation de l’ambassade et la détention des otages afin de
faire pression sur le Gouvernement des Etats-Unis, a été appliquée par
d’autres autorités iraniennes et appuyée par elles de façon réitérée dans des
déclarations faites à diverses occasions. Cette politique a eu pour effet de
transformer radicalement la nature juridique de la situation créée par
l'occupation de l’ambassade et la détention de membres de son personnel
diplomatique et consulaire en otages. L’ayatollah Khomeini et d’autres
organes de l’État iranien ayant approuvé ces faits et décidé de les perpé-
tuer, l'occupation continue de l’ambassade et la détention persistante des
otages ont pris le caractère d’actes dudit Etat. Les militants, auteurs de
l'invasion et geôliers des otages, sont alors devenus des agents de l’Etat
iranien dont les actes engagent sa responsabilité internationale. M. Ghot-
bzadeh, ministre des affaires étrangères, aurait d’ailleurs déclaré dans un
entretien télévisé du 6 mai 1980 que Poccupation de l'ambassade des Etats-
Unis était «le fait de notre nation ». Au surplus, dans l'ambiance qui
régnait alors, la situation des otages a été aggravée par le fait que leur
détention par les militants n’offre pas même les garanties que l’on pourrait
normalement attendre de forces disciplinées de police ou de sécurité aux
ordres de leurs supérieurs réguliers.

75. Au cours des six mois écoulés depuis que la décision de l’ayatollah
Khomeini a créé la situation ainsi décrite, celle-ci n’a pas sensiblement
évolué. L’ordonnance en indication de mesures conservatoires du 15 dé-
cembre 1979, qui demandait la restitution immédiate de l’ambassade des
Etats-Unis et la libération des otages, a été rejetée publiquement le len-
demain par le ministre des affaires étrangères et ignorée par toutes les
autorités iraniennes. Par deux fois, les 23 février et 7 avril 1980, l’ayatollah
Khomeini a proclamé que les otages resteraient à ’ambassade des Etats-
Unis sous la garde des militants tant que le nouveau parlement iranien ne
se serait pas réuni et n'aurait pas réglé leur sort. Cette politique excluait que
l’ayatollah puisse consentir à ce que les otages soient enlevés aux militants
et remis au gouvernement ou au conseil de la révolution. De toute manière,
si désirable eût-il été sous l’angle humanitaire ou sous celui de la sécurité,
un tel transfert n’aurait pas sensiblement changé la situation juridique, ses
promoteurs eux-mêmes ayant souligné qu’il ne fallait pas en conclure que
les otages seraient de ce fait libérés.

76. La décision des autorités iraniennes de continuer à soumettre les
locaux de l'ambassade des Etats-Unis à une occupation par des militants et
à détenir son personnel en otage a manifestement entraîné des manque-
ments répétés et multiples aux dispositions applicables des conventions de

36
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 36

Vienne, manquements encore plus graves que le fait, pour ces mêmes
autorités, de n’avoir pris aucune mesure en vue de prévenir les atteintes à
Yinviolabilité des locaux et du personnel de l'ambassade.

77. En premier lieu, ces faits ont ajouté à celles déjà commises d’autres
violations de l’article 22, paragraphe 2, de la convention de Vienne de 1961
sur les relations diplomatiques, qui prescrit à l'Iran d’empécher que les
locaux de la mission ne soient envahis ou endommagés, sa paix troublée ou
sa dignité amoindrie. Les paragraphes | et 3 du même article ont également
été et continuent d’être enfreints, puisqu'ils interdisent aux agents de l'Etat
accréditaire de pénétrer sans autorisation dans les locaux de la mission ou
d’y opérer toute perquisition, réquisition, saisie ou mesure semblable. En
second lieu, les mêmes faits constituent des violations continues de l’ar-
ticle 29 de la même convention, qui interdit toute arrestation ou détention
d’un agent diplomatique et toute atteinte à sa personne, sa liberté et sa
dignité. En troisième lieu, il n’est pas douteux que les autorités iraniennes
enfreignent en permanence les dispositions des articles 25, 26 et 27 de la
convention de Vienne de 1961 et les dispositions pertinentes de la con-
vention de Vienne de 1963 relatives aux facilités pour l’accomplissement
des fonctions et à la liberté de déplacement et de communication du
personnel diplomatique et consulaire, ainsi que les dispositions de Parti-
cle 24 de la première et de l’article 33 de la seconde qui prévoient l’invio-
labilité absolue des archives et documents des missions diplomatiques et
des consulats. Cette infraction particulière est connue du monde entier par
les déclarations répétées des militants qui occupent l'ambassade, affirmant
que des documents tirés des archives sont entre leurs mains, et par celles de
diverses autorités gouvernementales, prétendant en révéler la teneur. Enfin
la détention continue en otages des deux simples ressortissants des Etats-
Unis implique une violation persistante des obligations incombant à l'Iran
en vertu de l’article I], paragraphe 4, du traité d’amitié, de commerce et de
droits consulaires de 1955.

78. En recherchant si le comportement des autorités iraniennes était ou
non compatible avec les prescriptions des conventions de Vienne, la Cour a
été amenée inévitablement à porter avant tout son attention sur l’occupa-
tion de l’ambassade et le traitement du personnel diplomatique et consu-
laire des Etats-Unis qui y était détenu. Il est toutefois évident que le même
problème de compatibilité du comportement des autorités iraniennes avec
les conventions de Vienne se pose à propos du traitement du chargé
d’affaires des Etats-Unis et de deux membres de son personnel se trouvant
au ministère des affaires étrangères depuis le 4 novembre 1979. Les faits
de la cause établissent d’après la Cour que, depuis cette date, les auto-
rités iraniennes ont refusé au chargé d’affaires et aux deux membres
de son personnel la protection et les moyens nécessaires pour qu'ils
puissent quitter le ministère en toute sécurité. La Cour estime donc
que, pour ces trois membres de la mission des Etats-Unis, les autorités
iraniennes ont commis une violation continue des obligations que leur
imposent les articles 26 et 29 de la convention de Vienne de 1961 sur
les relations diplomatiques. Elle estime en outre que, dans de telles

37

 

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 37

circonstances, la persistance de cette situation équivaut à une déten-
tion au ministère.

79. La Cour ne saurait enfin conclure ses observations sur la série
d’actes qu’elle juge imputables à l'Etat iranien et manifestement incom-
patibles avec ses obligations internationales aux termes des conventions de
Vienne de 1961 et de 1963 sans évoquer un autre fait encore : des autorités
Judiciaires de la République islamique d’Iran et le ministre des affaires
étrangères ont souvent proféré la menace, ou se sont associés à celle qui
avait été proférée en premier lieu par les militants, de faire juger certains
des otages par un tribunal ou une autre instance. Ces menaces sont peut-
être actuellement de simples éventualités. Toutefois la Cour juge nécessaire
de souligner dès maintenant que, si l'intention de soumettre les otages à
toute espèce de procès criminel ou d’enquête devait se traduire dans les
faits, cela constituerait une violation grave des obligations incombant à
l'Iran en vertu de l’article 31, paragraphe 1, de la convention de Vienne de
1961. Ce paragraphe est des plus formels : « L’agent diplomatique jouit de
Pimmunité de la juridiction pénale de l’Etat accréditaire. » De même, si
Pon essayait de contraindre les otages à témoigner, possibilité évoquée à
nouveau lors du séjour en Iran de la commision du Secrétaire général,
l'Iran violerait sans nul doute le paragraphe 2 du même article 31 de la
convention de 1961 suivant lequel : « L’agent diplomatique n’est pas obli-
gé de donner son témoignage. »

* *

80. Les faits de l'espèce, envisagés à la lumière des règles de droit
applicables, font donc ressortir de la façon la plus nette les manquements
successifs, et persistant à ce jour, de l'Iran aux obligations dont il est tenu
envers les Etats-Unis en vertu des conventions de Vienne de 1961 et de
1963 ainsi que du traité de 1955. Avant de tirer de cette constatation les
conclusions qui en découlent sur le plan de la responsabilité internationale
de l'Etat iranien à l'égard des Etats-Unis d'Amérique, la Cour estime
devoir examiner un autre point. Elle ne peut en effet ignorer que, du côté
iranien, dans des formes souvent imprécises, l’idée a été avancée que le
comportement de l'Etat iranien, lors des événements du 4 novembre 1979
et par la suite, pourrait être justifié par l’existence de circonstances spé-
ciales.

81. En effet, dans ses lettres des 9 décembre 1979 et 16 mars 1980, le
ministre des affaires étrangères d’Iran, comme on l’a déjà rappelé, a
affirmé que la présente affaire n’est qu’« un élément marginal et secondaire
d’un problème d'ensemble ». Il a soutenu que ce problème « englobe entre
autres plus de vingt-cinq ans d’ingérences continuelles par les Etats-Unis
dans les affaires intérieures de l’Iran, d'exploitation éhontée de notre pays
et de multiples crimes perpétrés contre le peuple iranien, envers et contre
toutes les normes internationales et humanitaires ». Dans la première des
deux lettres, il citait notamment parmi les « crimes » qu’il imputait aux
Etats-Unis la complicité qu’aurait eue |’ Agence centrale de renseignements
dans le coup d’Etat de 1953 et la restauration du Chah. Invoquant ces

38

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 38

crimes reprochés aux Etats-Unis, le ministre des affaires étrangères d’Iran
estimait que la Cour ne pouvait examiner la requête des Etats-Unis en
dehors de son vrai contexte qui, insistait-il, était « l’ensemble du dossier
politique des relations entre l'Iran et les Etats-Unis au cours de ces vingt-
cinq dernières années ».

82. La Cour doit cependant souligner avant tout que les faits allégués
dans les lettres du ministre des affaires étrangères d’Iran des 9 décembre
1979 et 16 mars 1980 sont de nature telle que, s’ils étaient invoqués dans
une instance judiciaire, ils devraient être clairement établis à la satisfaction
du tribunal avec toutes les preuves voulues. Dans son ordonnance du
15 décembre 1979, la Cour a fait observer que, si le Gouvernement de l'Iran
estimait que les activités alléguées des Etats-Unis en Iran étaient en étroite
connexité juridique avec l’objet de la requête, il était loisible à l'Iran de
développer à ce sujet sa propre argumentation devant la Cour comme
moyen de défense contre les demandes des Etats-Unis. Or le Gouver-
nement de l'Iran n’a pas comparu. De plus, même dans sa lettre du
16 mars 1980, parvenue à la Cour trois mois environ après que cette ordon-
nance eut été rendue, le ministre des affaires étrangères d'Iran n’a fourni
à la Cour aucun renseignement complémentaire sur les allégations d’agis-
sements criminels des Etats-Unis en Iran et n’a pas non plus indiqué sur
quelle base juridique il considère que ces allégations constituent une ré-
ponse pertinente aux demandes des Etats-Unis. Il est vrai que, parmi les
nombreux renseignements soumis à la Cour par les Etats-Unis, on trouve
certaines déclarations de personnalités iraniennes ou de militants faisant
mention des actes d’espionnage et d’ingérence auxquels les Etats-Unis se
seraient livrés en Iran à partir de leur ambassade de Téhéran. Toutefois ces
déclarations ont le même caractère de généralité que les allégations rela-
tives aux agissements criminels des Etats-Unis qui figurent dans les lettres
du ministre des affaires étrangères et elles ne s'appuient sur aucune preuve
fournie par l'Iran dont la Cour aurait été saisie. Elles ne constituent donc
pas une base permettant à la Cour de se former une opinion judiciaire sur la
véracité de ces allégations.

83. De toute manière, même dans l’hypothèse où les agissements cri-
minels allégués à l'encontre des Etats-Unis en Iran pourraient être consi-
dérés comme établis, il resterait à déterminer si, de l’avis de la Cour, ils ne
pourraient constituer une justification du comportement de l'Iran et par
conséquent un moyen de défense opposable aux demandes des Etats-Unis
dans la présente instance. La Cour ne saurait accepter cette manière de
voir. En effet le droit diplomatique lui-même fournit les moyens de défense
nécessaires ainsi que des sanctions contre les activités illicites de membres
de missions diplomatiques ou consulaires.

84. Les conventions de Vienne de 1961 et de 1963 renferment des
dispositions expresses pour le cas où des membres d’une mission diplo-
matique, sous le couvert des privilèges et immunités diplomatiques, se
livrent à des abus de fonctions tels que ’espionnage ou l’immixtion dans les
affaires intérieures de l'Etat accréditaire. C’est précisément parce que
de tels abus sont possibles que l’article 41, paragraphe 1, de la convention

39

 

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 39

de Vienne sur les relations diplomatiques, dont s'inspire l’article 55,
paragraphe 1, de la convention de Vienne sur les relations consulaires,
dispose :

« Sans préjudice de leurs privilèges et immunités, toutes les per-
sonnes qui bénéficient de ces privilèges et immunités ont le devoir de
respecter les lois et règlements de l'Etat accréditaire. Elles ont égale-
ment le devoir de ne pas s’immiscer dans les affaires intérieures de cet
Etat. »

. L'article 41, paragraphe 3, de la convention de 1961 spécifie en outre :
« Les locaux de la mission ne seront pas utilisés d’une manière incompa-
tible avec les fonctions de la mission » ; la convention de 1963 contient des
dispositions analogues concernant les locaux consulaires en son article 55,
paragraphe 2.

85. C’est donc afin précisément de fournir un remède à de tels abus
éventuels des fonctions diplomatiques que l’article 9 de la convention de
1961 sur les relations diplomatiques stipule :

« 1. L'Etat accréditaire peut, à tout moment et sans avoir à motiver
sa décision, informer l'Etat accréditant que le chef ou tout autre
membre du personnel diplomatique de la mission est persona non grata
ou que tout autre membre du personnel de la mission n’est pas
acceptable. L'Etat accréditant rappellera alors la personne en cause ou
mettra fin à ses fonctions auprès de la mission, selon le cas. Une
personne peut être déclarée non grata ou non acceptable avant d’ar-
river sur le territoire de l'Etat accréditaire.

2. Si l'Etat accréditant refuse d'exécuter, ou n’exécute pas dans un
délai raisonnable, les obligations qui lui incombent aux termes du
paragraphe 1 du présent article, l'Etat accréditaire peut refuser de
reconnaître à la personne en cause la qualité de membre de la mis-
sion. »

On trouve, à l’article 23, paragraphes 1 et 4, de la convention de 1963, des
dispositions analogues au sujet des fonctionnaires et du personnel consu-
laire. L’article 9, parapraphe 1, de la convention de 1961 et l’article 23,
paragraphe 4, de la convention de 1963 tiennent compte de la difficulté
qu’il peut y avoir en pratique à prouver de tels abus dans chaque cas ou
même à déterminer exactement quand l'exercice de la fonction diploma-
tique, expressément visée à l’article 3, paragraphe 1 d), de la convention de
1961, qui consiste 4 « s'informer par tous les moyens licites des conditions
et de l’évolution des événements dans l'Etat accréditaire », peut être
considéré comme se traduisant par des actes d’« espionnage », ou d’« in-
gérence dans les affaires intérieures ». Pour faire face à cette difficulté,
l’article 9, paragraphe 1, prévoit expressément dans sa première phrase
que l'Etat accréditaire peut « à tout moment et sans avoir à motiver sa
décision » informer l'Etat accréditant qu'un membre de sa mission diplo-
matique est « persona non grata » ou « n’est pas acceptable » (de même
l’article 23, paragraphe 4, de la convention de 1963 dispose que « l'Etat de

40

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 40

résidence n’est pas tenu de communiquer à l'Etat d’envoi les raisons de sa
décision »). En plus de ce moyen de remédier aux abus de la fonction
diplomatique que peuvent commettre les membres d’une mission à titre
individuel, l'Etat accréditaire dispose d’un remède plus radical si les abus
prennent de graves proportions. C’est le pouvoir discrétionnaire qu’a tout
Etat accréditaire de rompre les relations diplomatiques avec un Etat
accréditant et de demander la fermeture immédiate de la mission coupable.

86. Bref les règles du droit diplomatique constituent un régime se suf-
fisant à lui-même qui, d’une part, énonce les obligations de l’Etat accré-
ditaire en matière de facilités, de privilèges et d’immunités à accorder aux
missions diplomatiques et, d’autre part, envisage le mauvais usage que
pourraient en faire des membres de la mission et précise les moyens dont
dispose l’Etat accréditaire pour parer à de tels abus. Ces moyens sont par
nature d’une efficacité totale car, si l'Etat accréditant ne rappelle pas
sur-le-champ le membre de la mission visé, la perspective de la perte
presque immédiate de ses privilèges et immunités, du fait que l'Etat
accréditaire ne le reconnaîtra plus comme membre de la mission, aura en
pratique pour résultat de l’obliger, dans son propre intérêt, à partir sans
tarder. Le principe de l’inviolabilité des personnes des agents diploma-
tiques et des locaux des missions diplomatiques est l’un des fondements
mêmes de ce régime établi de longue date et à l’évolution duquel les
traditions de l'Islam ont apporté une contribution substantielle. Le carac-
tère fondamental du principe d’inviolabilité est en outre souligné avec
force par les dispositions des articles 44 et 45 de la convention de 1961 (voir
aussi les articles 26 et 27 de la convention de 1963). Même en cas de conflit
armé ou de rupture des relations diplomatiques, ces dispositions obligent
l'Etat accréditaire à respecter l’inviolabilité des membres d’une mission
diplomatique aussi bien que celle de ses locaux, de ses biens et de ses
archives. Naturellement l'observation de ce principe ne veut pas dire — et le
gouvernement demandeur l’a d’ailleurs expressément reconnu — qu’un
agent diplomatique pris en flagrant délit d'agression ou d’autre infraction
ne puisse, en certaines circonstances, être brièvement détenu par la police
de l'Etat accréditaire à des fins préventives. Mais de telles éventualités
n'ont aucun rapport avec ce qui s'est passé en l'espèce.

87. En l’occurrence le Gouvernement de l'Iran n’a pas rompu les rela-
tions diplomatiques avec les Etats-Unis ; répondant à une question d’un
membre de la Cour, l'agent des Etats-Unis a indiqué qu’à aucun moment
avant les événements du 4 novembre 1979 ledit gouvernement n'avait
déclaré ou manifesté l’intention de déclarer persona non grata un membre
quelconque du personnel diplomatique ou consulaire des Etats-Unis à
Téhéran. Le Gouvernement de l'Iran n’a donc pas usé des moyens que le
droit diplomatique mettait à sa disposition, afin précisément de faire face à
des activités du genre de celles dont il se plaint maintenant. Il a, au
contraire, laissé un groupe de militants attaquer et occuper l'ambassade
des Etats-Unis par la force et prendre des membres du personnel diplo-
matique et consulaire en otages ; il a, au contraire, approuvé cette action
des militants et délibérément laissé se prolonger leur occupation de l’am-

41

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 41

bassade et la détention du personnel pour faire peser une contrainte sur
l'Etat accréditant. Il s’est, en même temps, absolument refusé à discuter de
la situation avec des représentants des Etats-Unis. La Cour ne peut donc
que conclure que le Gouvernement de l’Iran n’a pas employé les moyens
normaux et efficaces qui étaient à sa disposition, mais a eu recours à des
mesures de contrainte contre l'ambassade des Etats-Unis et son per-
sonnel.

88. Dans une déclaration du 5 novembre 1979, ayatollah Khomeini a
attribué à la nouvelle de l’arrivée de l’ancien chah d’Iran aux Etats-Unis
l’origine de l'opération effectuée la veille par les militants islamiques. Ce
fait peut sans doute avoir été l’ultime catalyseur du ressentiment qu’éprou-
vaient certains milieux d’Iran et le peuple iranien contre le Chah détrôné et
les méfaits qui lui étaient reprochés, ainsi que contre le Gouvernement des
Etats-Unis, accusé publiquement de l’avoir rétabli sur le trône, de lavoir
soutenu pendant de nombreuses années et de vouloir continuer à le faire.
Mais, quelle que soit la vérité à ce sujet, il serait difficile de trouver là une
justification à l’attaque contre l'ambassade des Etats-Unis et sa mission
diplomatique. Même si l’on pouvait voir dans l’offense ressentie par les
autorités iraniennes en raison de l'admission du Chah aux Etats-Unis une
atténuation de la responsabilité découlant de leur propre comportement,
ledit sentiment d’offense ne pouvait modifier le caractére imperatif des
obligations juridiques incombant au Gouvernement de l'Iran, qu’un état
de tension diplomatique entre les deux Etats ne saurait amoindrir. Encore
moins pourrait-on considérer que le simple refus des Etats-Unis d’extrader
le Chah en Iran ou le fait de ne pas l’extrader ait modifié les obligations des
autorités iraniennes, sans même parler des difficultés juridiques qu’il
pourrait y avoir, en droit interne ou en droit international, à accéder à une
telle demande d’extradition.

89. En conséquence la Cour conclut à l’inexistence en l’espèce de cir-
constances qui soient de nature à effacer le caractère fondamentalement
illicite du comportement adopté par l'Etat iranien le 4 novembre 1979 et
depuis lors. Cette conclusion n’exclut cependant pas que certaines des
circonstances alléguées, au cas où elles seraient dûment établies, puissent
se voir reconnaître ultérieurement quelque pertinence quand il s’agira de
déterminer les effets de la responsabilité encourue par l'Etat iranien du fait
de son comportement, encore qu’on ne puisse les tenir pour modifiant le
caractère illicite de celui-ci.

90. En conclusion de l’analyse détaillée du fond de l'affaire effectuée
dans les paragraphes qui précèdent, la Cour tient que les violations suc-
cessives et continues par l'Iran des obligations qui lui incombent au titre
des conventions de Vienne de 1961 et de 1963 sur les relations diploma-
tiques et consulaires, du traité d’amitié, de commerce et de droits consu-
laires de 1955 et des règles du droit international général en la matière
engagent la responsabilité de l'Iran à l’égard des Etats-Unis. Une consé-

42
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 42

quence évidente de cette constatation est que l’Etat iranien a l’obligation
de réparer le préjudice ainsi causé aux Etats-Unis. Toutefois, les violations
des obligations de l'Iran persistant, les formes et le montant de la répa-
ration ne peuvent être déterminés à la date du présent arrêt.

91. En même temps la Cour estime devoir souligner l'effet cumulatif des
manquements de l’Iran à ses obligations, considérés globalement. Une
véritable progression marque en effet le passage de l’absence d'opposition
des autorités iraniennes devant l’attaque armée des militants et la capture
des locaux et du personnel de l’ambassade le 4 novembre 1979, à la caution
apportée presque immédiatement par les autorités iraniennes à la situation
ainsi créée, puis au maintien délibéré pendant de nombreux mois de
l'occupation de l’'ambassade et de la détention de son personnel par un
groupe de militants armés agissant pour le compte de l'Etat afin de con-
traindre par ce moyen les Etats-Unis à se plier à certaines exigences. Le fait
de priver abusivement de leur liberté des êtres humains et de les soumettre
dans des conditions pénibles à une contrainte physique est manifestement
incompatible avec les principes de la Charte des Nations Unies et avec les
droits fondamentaux énoncés dans la déclaration universelle des droits de
l'homme. Mais ce qu’il convient de souligner surtout, c’est l'ampleur et la
gravité du contraste entre le comportement adopté par l'Etat iranien et les
obligations que lui impose l’ensemble de règles internationales constitué
par le droit diplomatique et consulaire, dont la Cour doit fermement
réaffirmer le caractère fondamental. Dans son ordonnance du 15 décem-
bre 1979, la Cour avait tenu à souligner que les obligations imposées aux
Etats par les deux conventions de Vienne sont d’une importance capitale
pour le maintien de bonnes relations entre Etats dans le monde interdé-
pendant d'aujourd'hui. Comme la Cour l’a dit alors, « dans la conduite des
relations entre Etats, il n’est pas d’exigence plus fondamentale que celle de
linviolabilité des diplomates et des ambassades et ... c’est ainsi que, au
long de l’histoire, des nations de toutes croyances et toutes cultures ont
observé des obligations réciproques à cet effet ». L'institution de la diplo-
matie, a-t-elle poursuivi, « s’est avérée un instrument essentiel de coopé-
ration efficace dans la communauté internationale, qui permet aux Etats,
nonobstant les différences de leurs systèmes constitutionnels et sociaux, de
parvenir à la compréhension mutuelle et de résoudre leurs divergences par
des moyens pacifiques » (C.1.J. Recueil 1979, p. 19).

92. La Cour regrette profondément que la situation ayant donné lieu à
ces observations n’ait pas été corrigée depuis lors. Vu leur importance, la
Cour estime essentiel de réitérer lesdites observations dans le présent arrêt.
La fréquence avec laquelle, à l’époque actuelle, les principes du droit
international qui régissent les relations diplomatiques et consulaires sont
réduits à néant par des individus ou des groupes d'individus est déjà
déplorable en elle-même. Mais l'affaire soumise à la Cour est unique et
d’une gravité toute particulière parce qu’en l'occurrence ce ne sont pas
seulement des individus privés ou des groupes d’individus qui ont agi au
mépris de l’inviolabilité d’une ambassade étrangère ; c’est le gouvernement
de l'Etat accréditaire lui-même qui l’a fait. En rappelant donc à nouveau

43

 

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 43

l'extrême importance des principes de droit dont elle est amenée à faire
application en la présente affaire, la Cour croit de son devoir d’attirer
Pattention de la communauté internationale tout entière, y compris l’Iran,
qui en est membre depuis des temps immémoriaux, sur le danger
peut-être irréparable d'événements comme ceux qui ont été soumis à la
Cour. Ces événements ne peuvent que saper à la base un édifice juri-
dique patiemment construit par l'humanité au cours des siècles et dont la
sauvegarde est essentielle pour la sécurité et le bien-être d’une commu-
nauté internationale aussi complexe que celle d’aujourd’hui, qui a plus que
jamais besoin du respect constant et scrupuleux des règles présidant au
développement ordonné des relations entre ses membres.

* *

93. Avant de tirer les conclusions appropriées de ses constatations
quant au fond de l'affaire, la Cour considère qu’elle ne peut laisser passer
sans commentaire l’incursion en territoire iranien d’unités militaires des
Etats-Unis les 24-25 avril 1980, qui est évoquée plus haut dans le présent
arrêt (paragraphe 32). La préoccupation qu’a pu éprouver le Gouverne-
ment des Etats-Unis quant au sort de ses ressortissants détenus en otages à
l'ambassade depuis plus de cinq mois est certes compréhensible. Sans
doute a-t-il pu éprouver aussi un sentiment de frustration compréhensible
devant la détention prolongée des otages par l’Iran, en dépit de deux
résolutions du Conseil de sécurité et de l’ordonnance de la Cour du
15 décembre 1979 demandant expressément leur libération immédiate.
Néanmoins, dans les circonstances de la présente instance, la Cour ne peut
manquer d’exprimer le souci que lui inspire l’incursion américaine en Iran.
Lorsque, comme on l’a déjà rappelé, l'instance s'était trouvée en état le
19 février 1980, l'agent des Etats-Unis avait demandé à la Cour, en raison
de la phase délicate que traversaient certaines négociations, de ne fixer que
plus tard la date des audiences. Par la suite, le 11 mars, l’agent a informé la
Cour du désir du Gouvernement des Etats-Unis d'obtenir aussitôt que
possible un arrêt sur le fond de l’affaire. Des audiences ont donc eu lieu les
18, 19 et 20 mars, et la Cour délibérait sur le présent arrêt par lequel elle se
prononce sur les demandes des Etats-Unis contre l’Iran quand l’opération
du 24 avril 1980 s’est produite. En conséquence la Cour se sent tenue de
faire observer que, quels qu’en soient les motifs, une opération entreprise
dans ces circonstances est de nature à nuire au respect du règlement
judiciaire dans les relations internationales ; et de rappeler qu’au para-
graphe 47, 1 B, de son ordonnance du 15 décembre 1979 elle avait indiqué
qu'aucune mesure de nature à aggraver la tension entre les deux pays ne
devait être prise.

94. La Cour doit néanmoins souligner en même temps qu’elle n’est pas
saisie de la question du caractère licite ou illicite de l’opération du 24 avril
1980 au regard de la Charte des Nations Unies et du droit international
général, ou des responsabilités éventuelles qui en découleraient. Elle doit
aussi souligner que cette question ne saurait influer sur l’appréciation du

44

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 44

comportement du Gouvernement de l'Iran depuis plus de six mois, à partir
du 4 novembre 1979, qui constitue l’objet de la requête des Etats-Unis. Il
s’ensuit que les conclusions auxquelles la Cour est parvenue dans le présent
arrêt ne sont pas modifiées du fait de cette opération.

95. Par ces motifs,
La Cour,

1. Par treize voix contre deux,

Décide que, par le comportement mis en évidence par la Cour dans le
présent arrêt, la République islamique d’Iran a violé à plusieurs égards et
continue de violer des obligations dont elle est tenue envers les Etats-Unis
d'Amérique en vertu de conventions internationales en vigueur entre les
deux pays ainsi que de règles du droit international général consacrées par
une longue pratique :

POUR: Sir Humphrey Waldock, Président, M. Elias, Vice-Président ;
MM. Forster, Gros, Lachs, Nagendra Singh, Ruda, Mosler, Oda, Ago,
El-Erian, Sette-Camara, Baxter, juges.

CONTRE : MM. Morozov et Tarazi, juges.

2. Par treize voix contre deux,

Décide que les violations de ces obligations engagent la responsabilité de
la République islamique d’Iran envers les Etats-Unis d’Amérique selon le
droit international ;

POUR: Sir Humphrey Waldock, Président; M. Elias, Vice-Président ;
MM. Forster, Gros, Lachs, Nagendra Singh, Ruda, Mosler, Oda, Ago,
El-Erian, Sette-Camara, Baxter, juges.

CONTRE : MM. Morozov et Tarazi, juges.

3. A l’unanimité,

Décide que le Gouvernement de la République islamique d’Iran doit
prendre immédiatement toutes mesures pour remédier à la situation qui
résulte des événements du 4 novembre 1979 et de leurs suites, et à cette
fin :

a) doit faire cesser immédiatement la détention illicite du chargé d’af-
faires, d’autres membres du personnel diplomatique et consulaire des
Etats-Unis et d’autres ressortissants des Etats-Unis détenus en otages
en Iran, et doit assurer la libération immédiate de toutes ces personnes
sans exception et les remettre à la puissance protectrice (article 45 de la
convention de Vienne de 1961 sur les relations diplomatiques) ;

45

 

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 45

b) doit assurer à toutes les personnes en question les moyens, notamment
les moyens de transport, qui leur sont nécessaires pour pouvoir quitter
le territoire iranien ;

c) doit remettre immédiatement à la puissance protectrice les locaux,
biens, archives et documents de l’ambassade des Etats-Unis à Téhéran
et de leurs consulats en Iran ;

4. A Punanimité,
Décide qu’aucun membre du personnel diplomatique et consulaire des
Etats-Unis ne peut être retenu en Iran afin d’être soumis à une forme

quelconque de procédure judiciaire ou d’y participer en qualité de
témoin ;

5. Par douze voix contre trois,

Décide que le Gouvernement de la République islamique d’Lran est tenu
envers le Gouvernement des Etats-Unis d’Amérique de l’obligation de
réparer le préjudice causé à celui-ci par les événements du 4 novembre 1979
et leurs suites ;

POUR: Sir Humphrey Waldock, Président; M. Elias, Vice-Président ;

MM. Forster, Gros, Nagendra Singh, Ruda, Mosler, Oda, Ago, El-Erian,
Sette-Camara, Baxter, juges.

CONTRE : MM. Lachs, Morozov et Tarazi, juges.

6. Par quatorze voix contre une,

Décide que les formes et le montant de cette réparation seront réglés par
la Cour, au cas où les parties ne pourraient se mettre d’accord à ce sujet, et
réserve à cet effet la suite de la procédure.

POUR: Sir Humphrey Waldock, Président; M. Elias, Vice-Président ;
MM. Forster, Gros, Lachs, Nagendra Singh, Ruda, Mosler, Tarazi, Oda,
Ago, El-Erian, Sette-Camara, Baxter, juges.

CONTRE : M. Morozov, juge.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt-quatre mai mil neuf cent quatre-vingt, en trois
exemplaires dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement des Etats-Unis
d'Amérique et au Gouvernement de la République islamique d'Iran.

Le Président,
(Signé) Humphrey WALDOCK.

Le Greffier,
(Signé) S. AQUARONE.

46

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ARRÊT) 46

M. Lacus, juge, joint à l'arrêt l'exposé de son opinion individuelle.

MM. Morozov et TARAZI, juges, joignent à l’arrêt les exposés de leur
opinion dissidente.

(Paraphé) H.W.
(Paraphé) S.A.

47

 

 
